Exhibit 10.2
PURCHASE AGREEMENT
for
BLUE HARBOR RESORT, SHEBOYGAN, WISCONSIN
between
CLAREMONT NEW FRONTIER RESORT LLC
(“PURCHASER”)
and
BLUE HARBOR RESORT SHEBOYGAN, LLC
(“SELLER”)
DATED MARCH 17, 2011

 



--------------------------------------------------------------------------------



 



PURCHASE AGREEMENT
     This PURCHASE AGREEMENT (this “Agreement”) is made and entered into this
17th day of March, 2011, by and between CLAREMONT NEW FRONTIER RESORT LLC, a
Delaware limited liability company (“Purchaser”) and BLUE HARBOR RESORT
SHEBOYGAN, LLC, a Wisconsin limited liability company (“Seller”). The “Effective
Date” of this Agreement shall be the date on which the last of the parties to
execute this Agreement delivers the fully-executed agreement to the other party,
as evidenced by the date set forth immediately below their respective signatures
hereto, which date shall be inserted on the cover page of this Agreement.
RECITALS
     A. Seller is the owner of certain assets used in connection with or
relating to the business of Seller known as “Blue Harbor Resort” (such business
is sometimes hereinafter referred to as the “Business”) located in Sheboygan,
Wisconsin (the “City”).
     B. Purchaser desires to purchase such assets from Seller, and Seller
desires to sell such assets to Purchaser, for the purchase price and upon terms
and conditions hereinafter set forth.
     C. Purchaser and Seller are parties to that certain Purchase Agreement
dated September 15, 2010, as amended (the “Original Purchase Agreement”) for the
sale of the Business.
     D. During the course of its due diligence review pursuant to the Original
Purchase Agreement, various issues have arisen regarding the business and
municipal approvals and agreements, and in consideration of Purchaser agreeing
to move forward with the purchase of the Business, Seller and Purchaser have
agreed to amend and restate the Original Purchase Agreement as provided in this
Agreement.
     E. As a part of the execution of this Agreement, the parties desire to
terminate the Original Purchase Agreement and all terms and conditions with
respect to the purchase of the Business by the Purchaser are to be incorporated
herein.
AGREEMENT:
     NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
ARTICLE I
PURCHASE OF THE ASSETS OF THE BUSINESS
     1.1 Purchase of the Assets of the Business. The Purchaser agrees to buy
from the Seller and the Seller agrees to sell to Purchaser, all but not less
than all, of the Business and assets of every kind and description owned by the
Seller now and on the Closing Date (as

 



--------------------------------------------------------------------------------



 



hereinafter defined), except for those assets expressly excluded elsewhere in
this Agreement or its attached Exhibits, that are used in, related to or in any
way connected with the Business of the Seller, legally or beneficially, whether
constituting real or personal property including, without limitation, all of
Seller’s right, title and interest in and to any and all of the following (all
of which are as hereinafter defined in this Article I): Improvements, Furniture,
Fixtures and Equipment (sometimes hereinafter referred to as “FF&E”), Assumed
Hotel Contracts and Agreements, Assumed Convention Center Project Contracts and
Agreements, Consumables and Inventories, Plans, Permits, Licenses and Approvals,
Books and Records and Signage, as well as all other real, personal or intangible
property, of any kind, type or nature, including the goodwill of the Acquired
Assets of Seller related to any of the foregoing.
     Notwithstanding anything to the contrary contained herein, all of the
Excluded Assets are specifically excluded from this transaction. All of the
assets of the Seller to be acquired by the Purchaser including the Business and
the Hotel are hereinafter collectively referred to as the “Acquired Assets”. The
Trade Names shall continue to be owned by Seller and, in exchange for
consideration of One Dollar, shall be licensed to Purchaser for Purchaser’s
nonexclusive use in conjunction with the operation of the Acquired Assets within
the City of Sheboygan, subject to the terms and conditions of the license
agreement to be executed by the parties pursuant to Section 9.2(v) hereof;
provided, however, for a period of 5 years following the Closing, Purchaser’s
use of the Trade Names in conjunction with the operation of the Acquired Assets
shall be the exclusive use of the Trade Names in the States of Wisconsin and
Iowa.
     1.2 “Excluded Assets” shall mean: (a) those certain leasehold interests in
the real estate located at 725 Blue Harbor Drive in the City of Sheboygan (the
“Land”), as more specifically identified on Exhibit A attached hereto and
incorporated herein which include the so-called “Resort Ground Lease” and
“Convention Center Operating Lease” (the “Leases”); (b) all conference center
improvements that are part of the “Leased Premises” as set forth in Section 11
of that certain Operating Lease, dated July 30, 2003, between the City of
Sheboygan and Blue Harbor Resort Sheboygan, LLC and are owned by the City;
(c) all furniture, fixtures, equipment and articles of personal property
relating to and used in connection with the operation and maintenance of the
Blue Harbor Conference Center, the Seabird Restaurant and Blue Point Wine &
Tapas Bar to the extent owned by someone other than the Seller or an affiliate
of the Seller; and (d) the Trade Names.
     1.3 “Leasehold Interests” shall mean all of Seller’s right, title and
interest in and to the Leases, including without limitation all development
rights, privileges, appurtenances, advantages and easements belonging thereto or
in any way appertaining thereto.
     1.4 “Improvements” shall mean all buildings, structures, fixtures, parking
areas and other improvements, referenced in the Leases and owned by the Seller
or an affiliate of the Seller including that hotel known generally as the Blue
Harbor Resort located in Sheboygan, Wisconsin (the “Blue Harbor Resort”; and
referred to as the “Hotel”), contained in or used in connection with the Hotel
and located on the Land, including, without limitation, 182 guest rooms, eating
areas, bar, lobby, offices, laundry facilities, associated grounds, driveways,
parking areas, swimming pool(s) and related facilities and signage located on
the Land.

-2-



--------------------------------------------------------------------------------



 



     1.5 “FF&E” shall mean all furniture, fixtures, equipment and articles of
personal property owned by Seller, now or hereafter attached to or located on,
relating to and used in connection with the operation and maintenance of the
Leasehold Interests and Acquired Assets, including, without limitation, any vans
and vehicles owned by or leased to Seller (provided, in the event of such
leasing, Seller shall, if permitted under such lease, assign all of its
leasehold rights thereto to Purchaser and Purchaser shall agree to assume such
leasehold obligations hereunder and Seller shall be responsible for and pay any
fees due and owing in connection with the assignment of such leases) and
utilized for the Leasehold Interests and Acquired Assets and all manufacturers’
and vendors’ warranties relating to any of the foregoing. A list of all FF&E is
attached hereto as Exhibit B.
     1.6 “Assumed Hotel Contracts and Agreements” shall mean all leases,
contracts, agreements, licenses, rental forms, rental arrangements, reservation
agreements, occupancy agreements, “trade-out” agreements, advance booking
agreements, convention reservation agreements or similar agreements (including
without limitation information as to clients, bookings and marketing
activities), applications, advance reservations and other records of Seller
pertaining to the use, marketing and operation of the Business, all of which are
listed on Exhibit C including all prepaid rents and deposits, utility deposits,
refundable security deposits, rental deposits and all guaranties by third
parties, but excluding any leases, contracts, or agreements, which are
specifically listed on Exhibit C-1 attached hereto and incorporated herein by
reference.
     1.7 “Assumed Convention Center Project Contracts and Agreements” shall mean
all leases, contracts, agreements, licenses, rental forms, rental arrangements,
reservation agreements, occupancy agreements, “trade-out” agreements, advance
booking agreements, convention reservation agreements or similar agreements
(including without limitation information as to clients, bookings and marketing
activities), applications, advance reservations and other records of Seller
pertaining to the use, marketing and operation of the Convention Center Project,
all of which are listed on Exhibit C including all prepaid rents and deposits,
utility deposits, refundable security deposits, rental deposits and all
guaranties by third parties, but excluding any leases, contracts, or agreements,
which are specifically listed on Exhibit C-2 attached hereto and incorporated
herein by reference.
     1.8 “Consumables and Inventories” shall mean any and all (i) inventories,
which are owned by Seller and used in connection with or relating to the
Acquired Assets, including, without limitation provisions in storerooms,
refrigerators, pantries, and kitchens, beverages in wine cellars and bars or
other merchandise intended for sale or resale, fuel, mechanical supplies,
stationery, guest supplies, maintenance and housekeeping supplies and other
supplies and similar items, (ii) fixed assets supplies, property and equipment
of Seller and used in connection with or relating to the Acquired Assets,
including, without limitation, linen, china, glassware, tableware, uniforms and
similar items, whether in use or held in stock for future use, in connection
with the operation of the Acquired Assets, and (iii) supplies and equipment of
Seller and used in connection with or relating to the Acquired Assets,
including, without limitation, cleaning materials and equipment, supplies for
the maintenance of the Hotel, office stationery, all supplies used in the normal
operation of the office, kitchen, conference rooms,

-3-



--------------------------------------------------------------------------------



 



eating lounge, and other facilities of the Hotel, all front and back office
systems and equipment and all manufacturers’ and vendors’ warranties relating
thereto.
     1.9 “Plans” shall mean any and all building and site plans, construction
specifications, prior surveys, blueprints, title policies and reports,
architects’ renderings, construction permits, zoning, land use and other
entitlements, approved storm water management plans, approved sediment control
plans, utility availability certificates, sewer and water allocation
certificates and reservations and the like and all similar items in any way
pertaining to the Leasehold Interests and Acquired Assets and in Seller or its
agents’ custody and control.
     1.10 “Permits, Licenses, Approvals” shall mean any and all licenses and
rights to licenses (including liquor licenses, except it being acknowledged by
Purchaser that the holder of the liquor license with respect to the Blue Harbor
Conference Center is a party unrelated to Seller), permits, approvals,
certificates of occupancy and advertising materials and other similar rights of
the Seller relating to the use and operation of the Leasehold Interests and
Acquired Assets. A true, correct and complete list of all Permits, Licenses and
Approvals is attached hereto as Exhibit D and incorporated herein by reference.
     1.11 “Trade Names” shall mean any and all trade names, trade styles, trade
marks, service marks, and other identifying material, and all variations
thereof, as set forth on Exhibit I, attached hereto, together with all related
goodwill.
     1.12 “Books and Records” shall mean copies of all books, records and
accounts relating to the Leasehold Interests and Acquired Assets and its
operation and marketing and its income, expenses and assets, including, without
limitation, all marketing files, customer and contact lists, promotional
material, Acquired Assets telephone numbers, tenant and customer data, marketing
and leasing materials and forms, market studies, keys, computer files and
employment files of the Seller.
     1.13 “Signage” shall mean any and all signage located on the Land or used
in connection with the Acquired Assets and all rights of Seller to maintain or
erect signs on the Land for advertising, marketing, informational and such other
purposes as permitted by applicable law.
     1.14 “Environmental Requirements” shall mean all laws, ordinances,
statutes, codes, rules, regulations, agreements, judgments, orders, and decrees,
now or hereafter enacted, promulgated, or amended, of the United States, the
states, the counties, the cities, or any other political subdivisions in which
the Land is located, and any other political subdivision, agency or
instrumentality exercising jurisdiction over the owner of the Land, or the use
of the Land, relating to pollution, the protection or regulation of human
health, natural resources, or the environment, or the emission, discharge,
release or threatened release of Hazardous Materials into the environment
(including, without limitation, ambient air, surface water, ground water, land
or soil).

-4-



--------------------------------------------------------------------------------



 



     1.15 “Extended Post Closing Occupancy Agreements” shall mean any occupancy
agreement for space at the Hotel which: (i) pertains to periods after the
Closing Date; (ii) involves aggregate occupancy of at least fourteen (14) days;
and (iii) provides for an average daily rate of less than $155.
     1.16 “Hazardous Waste Law” shall mean any substance or material which
(A) has been or is at any time determined by any state or federal court in a
reported decision to be a waste, pollutant, contaminant, hazardous waste or
hazardous substance, (B) has been or is determined by any governmental authority
to be a waste, pollutant, contaminant, hazardous waste, hazardous substance or
hazardous material capable of posing a risk of injury to health, safety or
property, (C) is described as, or has been or is determined to be a waste,
pollutant, contaminant, hazardous waste, hazardous substance, or hazardous
material under any Hazardous Waste Law, (D) requires reporting, investigation or
remediation under any Environmental Requirements, (E) causes or threatens to
cause a nuisance on the Land or adjacent property or poses or threatens to pose
a hazard to the health or safety of persons on the Land or adjacent property, or
(F) which, if it emanated or migrated from the Land, could constitute a
trespass. Hazardous Materials shall include, without limitation, (i) gasoline,
diesel fuel, or other petroleum hydrocarbons; (ii) asbestos and asbestos
containing materials, in any form, whether friable or non-friable; (iii)
polychlorinated biphenyls; (iv) radon gas; and (v) lead-based paint and other
lead-based hazards.
     1.17 “Title Company” shall mean First American Title Insurance Company,
National Commercial Services, 1825 Eye Street, NW, Suite 302 Washington, DC
20006.
     1.18 “Development Agreement” shall mean that certain Development Agreement
dated as of July 30, 2003 among the Seller, Blue Harbor Resort Condominium LLC,
The Great Lakes Companies, Inc., the City and the Redevelopment Authority of the
City of Sheboygan, Wisconsin.
     1.19 “Convention Center Project” shall have the same meaning ascribed to in
the Development Agreement.
ARTICLE II
PURCHASE AND SALE; PURCHASE PRICE; PAYMENT-,
DEPOSIT; INDEPENDENT CONSIDERATION
     2.1 Purchase and Sale. Seller agrees to sell and convey to Purchaser, and
Purchaser agrees to purchase from Seller, in consideration of the Purchase Price
and upon the terms and conditions hereof, all of Seller’s right, title and
interest in the Acquired Assets.
     2.2 Purchase Price. Subject to the terms, conditions, and provisions
herein, Purchaser agrees to pay, and Seller agrees to accept as consideration
for the sale and conveyance of the Acquired Assets, subject to the adjustments
provided for in this Agreement, Four Million Two Hundred Thousand Dollars
($4,200,000) as the Purchase Price.

-5-



--------------------------------------------------------------------------------



 



     2.3 Further Allocation. Purchaser and Seller shall, prior to the Closing,
further allocate the Purchase Price among the Acquired Assets. If Purchaser and
Seller cannot agree, the allocation shall be made by Purchaser, but such
allocation must be proportionately consistent with current accounting principals
under GAAP.
     2.4 Payment. The Purchase Price, less the amount of the Deposit (as
hereinafter defined) and interest earned thereon, if any, shall be paid to
Seller in immediately available funds by wire transfer at Closing. At Closing,
the Deposit together with interest earned thereon, if any, shall be paid over to
Seller by Escrow Agent to be applied to the Purchase Price on behalf of
Purchaser on the Closing Date.
     2.5 Deposit.
          (a) Purchaser has deposited One Hundred Thousand Dollars ($100,000) by
wire transfer as a deposit (the “Deposit”) with the Title Company (“Escrow
Agent”). If, Purchaser terminates this Agreement for failure to satisfy the
conditions in Section 8.1 herein, then the Escrow Agent shall return the Deposit
together with all interest accrued thereon to the Purchaser promptly upon
written notice to that effect from the Purchaser. Except for Purchaser’s
conditions identified in Section 8.1 herein, the Deposit shall be deemed
non-refundable to Purchaser, except in the case of a breach or default under
this Agreement by Seller, or as otherwise provided herein.
          (b) The Deposit shall be held by Escrow Agent. The Deposit shall be
held in an interest-bearing account in a federally insured banking institution
acceptable to Purchaser, with all interest to accrue to the benefit of the
Purchaser and to be reportable by Purchaser for income tax purposes. Purchaser’s
Federal Tax Identification Number is: 27-3582392.
     2.6 Purchaser Credit. At Closing, Seller shall credit Purchaser against the
Purchase Price an amount equal to Five Hundred Forty Thousand and no/100 Dollars
($540,000.00) for purposes of real property tax payments to be made by the
Purchaser accruing following the Closing.
     2.7 Seller Tax Payment to City of Sheboygan. At Closing, Seller shall cause
an amount equal to Two Million and no/100 Dollars ($2,000,000.00) to be paid to
the City of Sheboygan, Wisconsin (the “City”) for purposes of payments of Seller
requirements and guarantees with respect to real property tax payments relating
to the Acquired Assets. In the event the Seller fails to cause the aforesaid
payment to be made to the City at Closing, Purchaser may make such payment on
behalf of the Seller and credit such payment against the Purchase Price.
     2.8 Seller Payment to Restaurant Tenant. At Closing, Seller, Purchaser and
Seapoint, Corp. (the “Restaurant Tenant”) shall enter into that certain
Termination of Lease and Release Agreement dated as of the Closing Date (the
“Lease Termination Agreement”) whereby Seller shall contribute Three Hundred
Thousand and no/100 Dollars ($300,000) towards the lease termination fee stated
in the Lease Termination Agreement (the “Seller

-6-



--------------------------------------------------------------------------------



 



Termination Fee”). Seller shall pay to the Restaurant Tenant the Seller
Termination Fee at Closing and upon full execution of the Lease Termination
Agreement.
ARTICLE III
[Intentionally Omitted]
ARTICLE IV
SURVEY AND TITLE APPROVAL
     4.1 Survey. Seller has delivered copies of the most recent surveys of the
Land and Improvements in Seller’s or its agents’ possession or control. Seller
shall cooperate, at no cost to Seller, with Purchaser in obtaining surveys of
the Land and Improvements, prepared in conformity with current American Land
Title Association/American Congress on Surveying and Mapping standards for
“Class-A” surveys and certified to Purchaser and the Title Company by a duly
licensed land surveyor or professional engineer.
     4.2 Title. Seller has delivered copies of existing title insurance policies
in Seller’s possession for the Leasehold Interests and Improvements together
with copies of all of the documents listed as encumbrances thereon. Upon
receipt, Purchaser shall have ordered (i) a standard ALTA commitment for the
issuance of a leasehold title insurance policy, disclosing the condition of
title to the Leasehold Interests and Improvements; and (ii) copies of all
documents which are referred to in said title commitment which will continue to
affect the Leasehold Interests and Improvements after the Closing Date (as
hereinafter defined). Items as set forth on Exhibit F attached hereto and
incorporated herein by reference are hereinafter referred to as the “Permitted
Exceptions”.
     4.3 Conveyance of Title. Seller shall be obligated to discharge at Closing
all mortgages, deeds of trust, judgments or any other liens which the Title
Company determines encumbers the Leasehold Interests, Improvements or the
Acquired Assets other than liens for taxes and other assessments which are not
yet due and payable and any encumbrances other than the Permitted Exceptions.
     4.4 Title Policy. On the Closing Date, it shall be a condition to
Purchaser’s obligation to close hereunder that Purchaser shall be able to
obtain, for the sole benefit of Purchaser, a binding commitment to issue a
standard ALTA leasehold title insurance policy covering the Improvements and new
leases to be entered into between Purchaser and the City for the same premises
described in the Leasehold Interests (the “New Leases”), which policy shall show
and insure that after the Closing the New Leases will be vested in Purchaser,
subject only to the Permitted Exceptions and which shall contain such
endorsements as Purchaser deems necessary, including, but not limited to, a
so-called “zoning” endorsement. The Title Policy shall be issued by the Title
Company at Purchaser’s cost and expense. At Closing, Seller agrees to execute
such affidavits or other documentation reasonably necessary to remove such ALTA
exceptions and to deliver same to Purchaser and counterparts to the Title
Company.

-7-



--------------------------------------------------------------------------------



 



     4.5 UCC and Judgment Searches. Purchaser may obtain a report of any liens
on the Acquired Assets being conveyed to Purchaser (the “UCC Search”) and a
judgment search of Seller and the Business (the “Judgment Search”). Purchaser
shall provide a copy of the UCC Search or the Judgment Search to Seller. Other
than equipment leases for leased property that Purchaser has agreed to assume,
as specifically set forth on Exhibit C, attached hereto, any and all liens
reported in the UCC Search or the Judgment Search shall be fully paid off,
satisfied or discharged of record by the Seller on or before the Closing Date
and Seller will deliver at Closing such fully executed instruments of release,
satisfaction, discharge, and termination with respect to all liens reported in
the UCC Search or Judgment Search as Purchaser or the Title Company may
reasonably require. Seller acknowledges the existence of and has full
responsibility for an existing lawsuit regarding the personal injury claims
brought by guests of the Hotel, Angelina Bhandari and Vijay Pallelonda (the
“Existing Litigation”).
ARTICLE V
LIQUOR LICENSES
     If permitted by applicable law, Seller shall cooperate in the transfer to
Purchaser of all liquor licenses and alcoholic beverage licenses (“Liquor
Licenses”) necessary to operate the restaurant, bars, lounges and banquet
facilities presently located at the Blue Harbor Resort and the Convention Center
Project. Notwithstanding the foregoing, Seller does hereby disclose to Purchaser
that Seller is not the current holder of the Liquor License for the Blue Harbor
Conference Center, that the Restaurant Tenant is the current holder of such
Liquor License for the Blue Harbor Conference Center. Seller makes no
representation, warranty or assurances to Purchaser regarding the Purchaser’s
ability to secure the Liquor License for the Blue Harbor Conference Center.
Purchaser shall promptly apply for and use all reasonable efforts to obtain
necessary consents for the transfer of such Liquor Licenses. If such transfer is
not permitted by applicable law, then Purchaser agrees to make diligent efforts
to apply for and procure new Liquor Licenses in Purchaser’s name. In either
event, Seller and Purchaser, at Purchaser’s sole cost and expense, shall
cooperate with the other, and each shall execute such forms, license
applications and other documents as may be reasonably necessary to assist
Purchaser in obtaining the Liquor Licenses for the operations presently located
on the Land. The parties shall execute and file all necessary forms,
applications and papers with the appropriate liquor and alcoholic beverage
authorities prior to Closing, to the end that the transfer or new Liquor License
shall take effect, if possible, on the Closing Date, simultaneously with
Closing. If such transfer or new Liquor License is not possible simultaneously
with Closing, at Purchaser’s option, the Closing Date shall be extended for a
reasonable period of time for the sole purpose to allow the parties sufficient
time to promptly execute all forms, applications and other documents required by
the liquor authorities in order to effect such transfer or new Liquor License as
of the Closing Date, or if permitted by applicable laws, Purchaser shall operate
under Seller’s liquor license (and indemnify Seller therefore) if such transfer
or new Liquor Licenses are not obtained by the Closing Date.
     If Purchaser is unable to obtain satisfactory assurances prior to the
Outside Closing Date that the applicable licensing authority will issue a
transfer or new Liquor License to Purchaser at or prior to Closing, Purchaser
may, in its sole and absolute discretion, elect not to proceed with the purchase
of the Acquired Assets by giving written notice thereof to Seller, in

-8-



--------------------------------------------------------------------------------



 



which event: (i) the Deposit and all interest earned thereon shall be returned
by Escrow Agent to Purchaser, (ii) this Agreement shall be terminated
automatically, and (iii) both parties will be relieved of all other rights,
obligations and liabilities hereunder, except as otherwise set forth herein.
ARTICLE VI
REPRESENTATIONS, WARRANTIES AND COVENANTS
     6.1 Seller’s Representations, Warranties and Covenants. As of the date
hereof, Seller hereby represents, warrants and covenants to Purchaser as
follows:
          (a) Authority. Seller is a limited liability company, duly formed,
validly existing and in good standing in the State of Wisconsin. Seller has
received all necessary consents of the Members of Seller and any other party and
the person executing this Agreement is fully authorized to enter into this
Agreement, and to execute all documents and instruments contemplated by this
Agreement, and to complete the herein contemplated transaction. No consent or
approval of any person, entity or governmental authority is required for the
execution, delivery or performance by Seller of this Agreement, and this
Agreement is binding and enforceable against Seller.
          (b) FIRPTA. Seller is not a foreign corporation, foreign partnership,
foreign trust or foreign estate (as those items are defined in the Internal
Revenue Code and Income Tax Regulations).
          (c) Commercial Agreements. Exhibit C identifies all Assumed Hotel
Contracts and Agreements and Assumed Convention Center Project Contracts and
Agreements. Each document identified on Exhibit C is in full force and effect,
has not been amended and Purchaser has been provided with a true, correct and
complete copy of the same. No party to any such documents in default beyond any
applicable cure or grace period in any respect thereunder, nor to Seller’s
knowledge is there any event which, with notice or the passage of time, or both,
could become a default. Except for the items listed on Exhibit C, Seller is not
a party to any other agreement or contract, oral material or written, affecting
the Leasehold Interests or Acquired Assets which will not be terminated by
Seller as of the Closing Date.
          (d) Violations of Laws and Orders. There are no currently outstanding
written notices from any governmental authority asserting a violation of law
relating to the Leasehold Interests or Acquired Assets, and Seller has received
no current written notice from any governmental agency of any changes in law
applicable to the Leasehold Interests or Acquired Assets or any written notice
from any adjacent land owner of any legal action pending or threatened against
the Leasehold Interests or Acquired Assets or of any violation, default,
intended or threatened non-renewal, suspension or revocation of any of the
licenses and permits applicable to the Hotel or the Convention Center Project,
the loss of which would have a material adverse effect on the present use and
occupancy of the Hotel or the Convention Center Project.

-9-



--------------------------------------------------------------------------------



 



          (e) Judgments and Agreements. The execution and delivery of this
Agreement by Seller and the consummation by Seller of the transactions
contemplated hereby will not violate any judgment, order, injunction, decree,
regulation or ruling of any court or authority or conflict with, result in a
breach of, or constitute a default under the organizational documents of Seller,
any note or other evidence of indebtedness, any mortgage, deed of trust or
indenture, or any lease or other material agreement or instrument to which
Seller is a party or by which it is bound, except for (a) any Hotel Contract
that is not assignable by Seller, and (b) the loan documents, assignment of
rents and mortgage in favor of BHMH, LLC, pursuant to that certain Assignment of
Mortgage and Assignment of Rents recorded December 18, 2006, as Document
No. 1815403, from which the Hotel will be released or assigned to Purchaser in
connection with the Closing.
          (f) Tax Assessments. The proposed 2010 assessment for the Land and
Improvements are as set forth on Exhibit G.
          (g) Environmental. With respect to environmental matters and to the
best of Seller’s actual knowledge, after review of its most current
environmental report for the Business: (i) Leasehold Interests and the Acquired
Assets are not now being used and have never been used for the treatment,
storage, disposal or other handling of Hazardous Materials or machinery
containing Hazardous Materials other than standard amounts of chlorine for the
swimming pool(s), all of which are stored in accordance with applicable
environmental requirements and do not exceed permissible limits, (ii) no
Hazardous Materials are present on the Land or Improvements except as noted in
clause (i) with regard to approved on-site materials, (iii) no underground
storage tanks are currently located on the Land, (iv) the Land or Improvements
and all operations thereon comply with all applicable Environmental Requirements
and all applicable permits, licenses and governmental authorizations with
respect thereto have been obtained (v) no investigation, administrative order,
notification, consent order, litigation, claim, judgment or settlement with
respect to the Land or Improvements is pending or threatened and (vi) there are
no current violations of Hazardous Waste Laws. As used in this Agreement:
“Hazardous Materials” means (1) “hazardous wastes” as defined by the Resource
Conservation and Recovery Act of 1976, as amended from time to time, (2)
“hazardous substances” as defined by the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (42 U.S.C. 9601 et seq.), as amended by
the Superfund Amendment and Reauthorization Act of 1986 and as otherwise amended
from time to time; (3) “toxic substances” as defined by the Toxic Substances
Control Act, as amended from time to time, (4) “hazardous materials” as defined
by the Hazardous Materials Transportation Act, as amended from time to time,
(5) asbestos, oil or other petroleum products, radioactive materials, urea
formaldehyde foam insulation, radon gas and transformers or other equipment that
contains dielectric fluid containing polychlorinated biphenyls and (6) any
substance whose presence is detrimental or hazardous to health or the
environment or is otherwise regulated by federal, state and local environmental
laws (including, without limitation, CERCLA), rules, regulations and orders,
regulating, relating to or imposing liability or standards of conduct concerning
any Hazardous Materials.
          (h) Employees. With regard to the Leasehold Interests and Acquired
Assets or the operation thereof, the (i) Seller has made no promises or
representations to become

-10-



--------------------------------------------------------------------------------



 



obligated under any employment contract which may not be terminated at will
prior to the Closing Date, and (ii) Seller has made no promises or
representations to become, nor is it presently a party to any union,
multi-employer, collective bargaining or similar agreement, any profit-sharing,
deferred compensation, bonus, stock option, stock ownership, stock purchase,
pension, consulting, retirement, welfare or incentive plan or agreement, or any
plan providing for “fringe benefits” to its employees, including, but not
limited to, deferred compensation arrangements, salary continuation, service
awards, severance pay, welfare, medical, hospitalization, disability, life
insurance and other insurance plans or related benefits. There are no (a) unfair
labor practice charges or grievances pending, in process or threatened by or on
behalf of any employee now or previously employed at the Hotel or the Convention
Center Project, or (b) complaints received by the Seller, or any complaints
threatened, or, with respect to unresolved complaints, on file, with any
federal, state or local government agencies alleging a violation of the Family
Medical Leave Act (the “FMLA”) or Fair Labor Standards Act or any other
employment law, or (c) arrearages in the payment of any wages, benefits or
payroll taxes, or (d) workers compensation claims pending, in process or
threatened, and alleged to have resulted from or be related in any way to any
incident at the Hotel or the Convention Center Project or to employment at the
Hotel or the Convention Center Project or involving any past or present Hotel or
the Convention Center Project employee(s), or (e) violations of any collective
bargaining agreement or any agreement, contract or undertaking of employment, or
similar matters. To the extent any such claims arise prior to the Closing Date,
all of such claims shall continue to be Seller’s sole responsibility and Seller
shall indemnify Purchaser from all such claims as provided herein. To Seller’s
knowledge, none of the practices of the Seller with respect to the hiring,
working conditions, promotion, discharge, discipline and rates of pay of any
such employees have been in violation of any federal, state or local laws,
executive order or regulations, including, without limitation, those prohibiting
discrimination by reason of sex, race, age, national origin, religion, physical
handicap or other reason.
          (i) Labor Agreements. There are no union contracts or collective
bargaining agreements with respect to any employees of the Business or the
Convention Center Project. No strike, work stoppage or other labor dispute
relating to the Hotel or the Convention Center Project is pending or threatened
by any union, and no application for certification of a collectively bargaining
agent pending or threatened.
          (j) Management and Franchise Agreements. There is no existing
management contract or franchise agreement relating to the Leasehold Interests
or Acquired Assets that cannot and will not be terminated on or before the
Closing, at no cost to Purchaser.
          (k) Condition of the Acquired Assets. Seller represents and warrants
that to the best of Seller’s actual knowledge there are no known material
defects with respect to the quality, physical condition, or value of the Land or
Improvements thereon, or any other matter affecting or related to the Land or
Improvements or this Agreement which might be pertinent in considering the
purchase of the Acquired Assets. Except as expressly set forth herein, it is
expressly understood and agreed that Purchaser is acquiring the Acquired Assets
“as is” and “where is”, and Seller expressly disclaims any promises, statements
or information pertaining to the Acquired Assets made or furnished by any
broker, or any real estate agent representing or purporting to represent Seller.

-11-



--------------------------------------------------------------------------------



 



          (l) Trade Names. To Seller’s knowledge, Seller has not received any
written notice claiming that the use by Seller of the Trade Names infringes any
United States or state trademark, service mark or trade name laws. To Seller’s
knowledge, there are no pending or to Seller’s knowledge threatened infringement
claim against the Seller with respect to the Seller’s use of the Trade Names.
          (m) Excluded Assets. None of the Excluded Assets are presently used or
needed in connection with the operation of the Business nor are they owned by
the Seller.
          (n) Litigation. There are no legal actions, suits, condemnation
actions or similar proceedings pending and served, or threatened in writing,
against Seller relating to the Acquired Assets or Seller’s ownership or
operation of the Leasehold Interests or Acquired Assets, which if adversely
determined, would materially adversely affect the value of the Leasehold
Interests or Acquired Assets, the continued operations thereof or Seller’s
ability to perform Seller’s obligations under this Agreement other than the
Existing Litigation. The Existing Litigation is being handled by Seller’s
insurance company and Seller’s insurance company has accepted responsibility for
same.
          (o) Leases. There is no lease or space lease which affects or relates
to the Leasehold Interests that cannot and will not be terminated on or before
the Closing, at no cost to Purchaser.
     6.2 Purchaser’s representation, warranties and covenants. Purchaser
represents, warrants and covenants:
          (a) Authority. Purchaser is a limited liability company duly formed,
validly existing and in good standing in the State of Delaware. Purchaser has
received all necessary consents of its members and the person executing this
Agreement is fully authorized to enter into this Agreement and to execute all
documents and instruments contemplated by this Agreement, and to complete the
herein contemplate transaction. No consent or approval of any person, entity or
governmental authority is required for the execution, delivery or performance by
Purchaser of this Agreement, and this Agreement is hereby binding and
enforceable against Purchaser.
          (b) FIRPTA. Purchaser is not a foreign corporation, foreign
partnership, foreign trust or foreign estate (as those items are defined in the
Internal Revenue Code and Income Tax Regulations).
          (c) Bankruptcy. Neither Purchaser, nor any of its members, is the
subject of any bankruptcy proceeding, receivership proceeding or other
insolvency, dissolution, reorganization or similar proceeding.
          (d) AS-IS. PURCHASER HEREBY ACKNOWLEDGES AND AGREES THAT, EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN SECTION 6.1 ABOVE, SELLER MAKES NO
REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO
ANY MATTER RELATING TO THE

-12-



--------------------------------------------------------------------------------



 



ACQUIRED ASSETS INCLUDING, WITHOUT LIMITATION, FINANCIAL PROJECTIONS, REVENUES,
PROFITS OR INCOME TO BE DERIVED OR COSTS OR EXPENSES TO BE INCURRED IN
CONNECTION WITH THE ACQUIRED ASSETS, THE PHYSICAL CONDITION OF ANY PROPERTY
COMPRISING A PART OF THE ACQUIRED ASSETS OR WHICH IS THE SUBJECT OF ANY OTHER
LEASE OR CONTRACT TO BE ASSUMED BY PURCHASER AT THE CLOSING, THE ENVIRONMENTAL
CONDITION OR OTHER MATTER RELATING TO THE PHYSICAL CONDITION OF ANY REAL
PROPERTY OR IMPROVEMENTS WHICH ARE THE SUBJECT OF ANY REAL PROPERTY LEASE TO BE
ASSUMED BY PURCHASER AT THE CLOSING, THE ZONING OF ANY SUCH REAL PROPERTY OR
IMPROVEMENTS, THE VALUE OF THE ACQUIRED ASSETS (OR ANY PORTION THEREOF), THE
TRANSFERABILITY OF ACQUIRED ASSETS, THE TERMS, AMOUNT, VALIDITY OR
ENFORCEABILITY OF ANY ASSUMED LIABILITIES, THE TITLE OF THE ACQUIRED ASSETS (OR
ANY PORTION THEREOF) THE MERCHANTABILITY OR FITNESS OF THE PERSONAL PROPERTY OR
ANY OTHER PORTION OF THE ACQUIRED ASSETS FOR ANY PARTICULAR PURPOSE, OR ANY
OTHER MATTER OR THING RELATING TO THE ACQUIRED ASSETS OR ANY PORTION THEREOF.
WITHOUT IN ANY WAY LIMITING THE FOREGOING, SELLER HEREBY DISCLAIMS ANY WARRANTY,
EXPRESS OR IMPLIED, OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE AS
TO ANY PORTION OF THE ACQUIRED ASSETS. PURCHASER FURTHER ACKNOWLEDGES THAT
PURCHASER HAS CONDUCTED AN INDEPENDENT INSPECTION AND INVESTIGATION OF THE
PHYSICAL CONDITION OF THE ACQUIRED ASSETS AND ALL SUCH OTHER MATTERS RELATING TO
OR AFFECTING THE ACQUIRED ASSETS AS PURCHASER DEEMED NECESSARY OR APPROPRIATE
AND THAT IN PROCEEDING WITH ITS ACQUISITION OF THE ACQUIRED ASSETS, EXCEPT FOR
ANY REPRESENTATIONS EXPRESSLY SET FORTH IN SECTION 6.1, PURCHASER IS DOING SO
BASED SOLELY UPON SUCH INDEPENDENT INSPECTIONS AND INVESTIGATIONS. ACCORDINGLY,
PURCHASER WILL ACCEPT THE ACQUIRED ASSETS AT THE CLOSING “AS IS,” “WHERE IS,”
AND “WITH ALL FAULTS.”
     6.3 Survival. All of the representations and warranties are true, correct
and complete as of the date hereof. Seller shall re-certify at Closing, as a
condition of Purchaser going to Closing, that all of the representations and
warranties in this Agreement are true, correct and complete in all material
respects at Closing. All of the representations and warranties made herein shall
survive Closing for a period of one (1) year.
ARTICLE VII
ADDITIONAL COVENANTS
     7.1 Subsequent Developments. After the date of this Agreement and until the
Closing Date, Seller shall keep Purchaser fully informed of all subsequent
developments of which Seller has knowledge (“Subsequent Developments”) which
would cause any of Seller’s representations or warranties contained in this
Agreement to be no longer accurate and adverse to Purchaser in any material
respect. Without limiting the foregoing, Seller shall deliver to

-13-



--------------------------------------------------------------------------------



 



Purchaser within twenty (20) days after the last day of each calendar month
through the month of Closing, updated Financial Statements of the Business and
the Convention Center Project.
     7.2 Operations. Seller shall, from and after the date hereof through the
Closing, operate the Acquired Assets, Hotel and Convention Center Project in the
ordinary course of business and endeavor in good faith to preserve goodwill and
all existing business relationships for the benefit of Purchaser, including,
without limitation, (i) using reasonable efforts to keep available the services
of its present employees and to preserve relations with guests, suppliers and
other parties doing business with Seller with respect to the Acquired Assets,
(ii) accepting booking contracts for the use of the Hotel facilities and the
Convention Center Project on terms not less favorable than the terms typically
arranged by Seller as of the date of this Agreement and retaining such bookings
consistent with prior practice and not entering into any Extended Post Closing
Occupancy Agreements without Purchaser’s prior written consent,
(iii) maintaining the current level of advertising and other promotional
activities for Hotel facilities and the Convention Center Project with due
consideration to seasonality and past practice, (iv) maintaining its Books and
Records in a regular, timely, and ordinary manner, in accordance with accounting
principles applied on a basis consistent with the basis used in keeping its
books in prior years, (v) remaining in substantial compliance with all current
Licenses, (vi) maintaining the present level of insurance with respect to the
Acquired Assets, (vii) not committing waste of any portion of the Acquired
Assets which could affect the value of the Acquired Assets in any material
respect, (viii) keeping and maintaining the Acquired Assets in a state of repair
and condition generally consistent with its usual business practices, normal
wear and tear excepted, (ix) not allowing any License, Permit or Approval or
other right currently in existence with respect to the operation, use, occupancy
or maintenance of the Acquired Assets to expire, be canceled or otherwise
terminated unless replaced with a similar or better quality license without
Purchaser’s prior written consent which consent shall not be unreasonably
withheld, and (x) paying or causing to be paid all taxes, assessments and other
impositions levied or assessed on the Acquired Assets or any part thereof prior
to the date on which the payment thereof is due. Seller shall provide normal
routine maintenance of the Acquired Assets in accordance with its current
business practices in order to keep the Acquired Assets in good operating
condition normal wear and tear excepted.
     7.3 Contracts and Agreements. Seller shall, from and after the date hereof
through the Closing, (i) inform Purchaser (including providing a copy thereof to
Purchaser) of any contract, lease or agreement (including advance bookings
greater that $25,000.00 in new business) with respect to the Acquired Assets or
the operation of the Hotel into which Seller intends to enter, (ii) obtain
Purchaser’s consent thereto prior to entering into any such contract, lease or
agreement if such contract, lease or agreement is not able to be canceled or
terminated, without penalty, upon thirty (30) days’ prior notice and if the
amount thereof is more than $25,000.00, (iii) not grant any bonus, free rent,
rebate or other concession to any present or future tenant without Purchaser’s
prior written consent, (iv) except to the extent consistent with prior practice,
not cancel any existing booking contracts for the use of the Acquired Assets or
new booking contracts obtained by Seller after the date of this Agreement;
(v) not modify or terminate any existing contracts, agreement or leases ; and
(vi) cause any of the Assumed Hotel Contracts and Agreements, Assumed Convention
Center Project Contracts and

-14-



--------------------------------------------------------------------------------



 



Agreements to be in default or to be terminated without Purchaser’s prior
written consent unless it expires by its terms prior to Closing.
     7.4 Consumables and Inventories. Seller shall keep Consumables and
Inventories adequately stocked, consistent with Seller’s prior practice, as if
the sale of the Acquired Assets hereunder were not to occur.
     7.5 Employees. Purchaser and its agents shall have the right to communicate
with any member of the management staffs of the Hotel or Convention Center
Project at any time before Closing with respect to the Acquired Assets, Seller’s
operation of the Hotel or Convention Center Project or potential employment with
Purchaser. With respect to the interview of any other employees, Purchaser shall
seek the prior approval of Seller or Seller’s designee, which approval shall not
be unreasonably withheld. At Seller’s option, a representative of Seller may be
present during any such communication or interview.
     7.6 Purchaser’s Access. Solely for the purpose of assisting Purchaser in
connection with Purchaser’s transition to ownership, Seller shall permit
Purchaser to have reasonable access during normal business hours to all areas of
the Hotel or Convention Center Project and all books, records and other
information in the possession or control of Seller or its agents concerning the
Acquired Assets and shall have the right (at Purchaser’s expense) to establish
duplicate books and records in order to effect a smooth transition in the
ownership and management of the Acquired Assets; provided, however, that
Purchaser (a) shall not unreasonably interfere with the normal management and
operation of the Acquired Assets, (b) shall hold all non-public information
acquired from such books and records confidential in accordance with the
provisions of this Agreement and shall be liable for all damages, expenses,
costs and fees, including attorney fees through all appeals in connection with
any breach of such confidentiality provision, (c) shall repair any damage to the
physical condition of the Acquired Assets caused by Purchaser and shall
indemnify and hold Seller harmless from any cost, claim or expense in connection
therewith, and (d) shall not be deemed to have assumed management
responsibilities prior to Closing, and (e) shall provide Seller with prior
notice of such access (and Seller shall be permitted to have a representative of
Seller present during such access).
     7.7 Personal Property. Each item of personal property and as customary in
the ordinary course of business used in connection with the operation of the
Acquired Assets shall at all times after the date hereof and shall on the
Closing Date be located on the Land, subject only to such depletion of
Consumables and Inventories and including such resupplies of Consumables and
Inventories prior to the Closing Date as shall occur in the ordinary course of
business. Seller shall maintain the levels and quality of the personal property
at the levels existing on the date hereof normal wear and tear excepted. All
guest rooms are and at Closing shall be equipped with furniture, equipment,
television, telephone, window treatments, carpeting and bathroom amenities, and
certain rooms shall have certain appliances, all as set forth on Exhibit B,
delivered in connection with this Agreement, and all such items, together with
all other personal property, are and will be on the Closing Date in good working
order and operating condition, normal wear and tear excepted, and unless
otherwise disclosed, owned by Seller. Seller shall notify Purchaser in writing
of any loss, breakage or damage to the Acquired

-15-



--------------------------------------------------------------------------------



 



Assets occurring prior to the Closing Date, if the cost of repair or replacement
therefor are reasonably estimated to exceed $5,000.00, and if any such repair or
replacement (regardless of cost) is not completed prior to Closing, Purchaser
shall receive a credit against the Purchase Price for the estimated remaining
cost thereof.
     7.8 New Agreements. Seller shall not enter into any new agreements relating
to the Acquired Assets which are not terminable upon 30 days prior written
notice prior to the termination of this Agreement.
ARTICLE VIII
CONDITIONS FOR CLOSING
     8.1 Conditions to Obligations of Purchaser. Unless otherwise waived in
writing, the duties and obligations of Purchaser to proceed to Closing under the
terms and provisions of this Agreement are and shall be expressly subject to
strict compliance with, and satisfaction or waiver of, each of the conditions
and contingencies set forth in Sections 8.1(a) through (d) below, each of which
shall be deemed material to this Agreement. In the event of the failure of any
of the conditions set forth in Sections 8.1(a) through (d) below, which
condition is not waived in writing by Purchaser, in Purchaser’s sole, absolute
and non-reviewable discretion, Purchaser shall have the right at its option to
(i) declare this Agreement terminated and null and void, in which case the
Purchaser shall receive the Deposit and any interest earned thereon and each of
the parties shall be relieved from further liability to the other; or (ii) if
such failure arises from Seller’s breach of any provision hereof, avail itself
of any and all remedies provided in Article XV.
          (a) Representations and Warranties. All of Seller’s representations
and warranties contained in or made pursuant to this Agreement shall have been
true and correct in all material respects when made and all of which shall be
true and correct in all material respects as of the Closing Date.
          (b) Instruments and Conveyances. Purchaser shall have received all of
the instruments and conveyances listed in Section 9.2 hereof.
          (c) Approvals. All necessary consents or approvals shall have been
received by Purchaser from any applicable governmental authorities relating to
(i) all operating licenses and permits required by Purchaser in connection with
Purchaser’s operation of the Acquired Assets, Hotel and Convention Center
Project (including Liquor Licenses) (ii) all Assumed Hotel Contracts and
Agreements; and (iii) all Assumed Convention Center Project Contracts and
Agreements.
          (d) Termination of Existing City Agreements. At Closing, the City of
Sheboygan, Wisconsin (the “City”) and the Seller shall enter into a termination
agreement with respect to certain agreements to which the Seller is a party (the
“Termination Agreement”), in form and on terms reasonably acceptable to the
City, the Seller and Purchaser. The Termination Agreement shall provide the
following:

-16-



--------------------------------------------------------------------------------



 



     (i) Termination of Development Agreement. The Development Agreement, and
ancillary documents thereto are then terminated and of no further force or
effect and will confirm that the Resort was built in accordance with the
Development Agreement and the City will release all parties from any and all
obligations thereunder and waives any and all defaults that may or could exist.
     (ii) Termination of Reimbursement Agreement. That certain Reimbursement
Agreement, dated July 30, 2003, between the City and Seller, and ancillary
documents thereto are then terminated and of no further force or effect and will
confirm that the Resort was built in accordance with the Development Agreement
and the City will release all parties from any and all obligations thereunder
and waives any and all defaults that may or could exist.
     (iii) Termination of Operating Lease. That certain Operating Lease, dated
July 30, 2003, between the City and Seller, and ancillary documents thereto are
then terminated and of no further force or effect and will confirm that the
Resort was built in accordance with the Development Agreement and the City will
release all parties from any and all obligations thereunder and waives any and
all defaults that may or could exist.
     (iv) Termination of Ground Lease. That certain Ground Lease, dated July 30,
2003, between the Redevelopment Authority of the City of Sheboygan, Wisconsin
and Seller, and ancillary documents thereto are then terminated and of no
further force or effect and will confirm that the Resort was built in accordance
with the Development Agreement and the City will release all parties from any
and all obligations thereunder and waives any and all defaults that may or could
exist.
     (v) Termination of Subordination Agreement. That certain Subordination
Agreement, dated July 30, 2003, by and among the City, Seller, The Great Lakes
Companies, Inc., and Blue Harbor Resort Condominium, LLC, and ancillary
documents thereto are then terminated and of no further force or effect and the
City will release all parties from any and all obligations thereunder and waives
any and all defaults that may or could exist.
          (e) New City Agreements. At Closing, the City and Purchaser shall
enter into the following agreements, in form and on terms reasonably acceptable
to the City and the Purchaser:
     (i) Operating Lease. A new Conference Center Operating Lease between the
City and Purchaser with respect to the Blue Harbor Conference Center.
     (ii) Ground Lease. A new Resort Ground Lease between the City and Purchaser
with respect to the land on which the Hotel sits.

-17-



--------------------------------------------------------------------------------



 



          (f) Real Property Tax Agreement. At Closing, the City and Purchaser
shall enter into a real property tax agreement (the “Property Tax Agreement”),
in form and on terms reasonably acceptable to the City and the Purchaser. The
Property Tax Agreement shall provide that the assessed value with respect to the
Resort, the Blue Harbor Conference Center and land and improvements which are
leased to the as well as all personal property, furniture, fixtures and
equipment which are a part of the Hotel or Blue Harbor Conference Center shall
be limited to the following aggregate amounts in the corresponding tax year:

          Tax Year   Maximum Real Property Assessed Value  
2011
  $ 13,800,000  
2012
  $ 13,800,000  
2013
  $ 13,800,000  
2014
  $ 13,800,000  
2015
  $ 13,800,000  

          (g) Employee Services Agreement. At Closing, Seller shall cause Great
Lakes Services, LLC (“Service Provider”), an affiliate of Seller, to enter into
an employee services agreement with Sheboygan Resort Operator, LLC (“Operator”),
an affiliate of Purchaser, whereby Service Provider shall provide employee
services to Operator for a certain period of time following the Closing,
substantially in the form attached hereto at Exhibit L (the “Employee Services
Agreement”).
          (h) Lease Termination Agreement. At Closing, Purchaser, Seller and
Restaurant Tenant shall enter the Lease Termination Agreement whereby the
current lease to the Restaurant Tenant is terminated, and such other covenants
and agreements as acceptable to Purchaser, Seller and Restaurant Tenant.
     8.2 Conditions to Obligations of Seller. Unless otherwise waived in
writing, the duties and obligations of Seller to proceed to Closing under the
terms and provisions of this Agreement are and shall be expressly subject to
strict compliance with, and satisfaction or waiver of, each of the conditions
and contingencies set forth in Sections 8.2(a) through (d) below, each of which
shall be deemed material to this Agreement. In the event of the failure of any
of the conditions set forth in Sections 8.2(a) through (d) below, which
condition is not waived in writing by Seller, in Seller’s sole, absolute and
non-reviewable discretion, Seller shall have the right at its option to
(i) declare this Agreement terminated and null and void, in which case the
Purchaser shall receive the Deposit and any interest earned thereon and each of
the parties shall be relieved from further liability to the other; or (ii) if
such failure arises from Purchaser’s breach of any provision hereof, avail
itself of any and all remedies provided in Article XV.
          (a) Representations and Warranties. All of Purchaser’s representations
and warranties contained in or made pursuant to this Agreement shall have been
true and correct in all material respects when made and all of which shall be
true and correct in all material respects as of the Closing Date.

-18-



--------------------------------------------------------------------------------



 



          (b) Payment of the Purchase Price and Closing Documents. Seller shall
have received the Purchase Price and shall have received all of the documents
listed in Section 9.3 hereof.
          (c) Approvals. All necessary consents or approvals shall have been
received by Purchaser from any applicable governmental authorities relating to
(i) all operating licenses and permits to be assigned to Purchaser (ii) all
Assumed Hotel Contracts and Agreements; and (iii) all Assumed Convention Center
Project Contracts and Agreements.
          (d) Termination of Existing City Agreements. At Closing, the City and
the Seller shall enter into the Termination Agreement.
          (e) Employee Services Agreement. At Closing, the Service Provider and
the Operator shall enter into the Employee Services Agreement.
          (f) Lease Termination Agreement. At Closing, the Purchaser, Seller and
Restaurant Tenant shall enter into the Lease Termination Agreement.
ARTICLE IX
CLOSING AND CONVEYANCE
     9.1 Closing. The Closing (the “Closing Date”) shall be held on the date
that is the earlier of: (i) March 31, 2011 (the “Outside Closing Date”); or
(ii) ten (10) days after the satisfaction of the conditions identified at
Sections 8.1 and 8.2 above; or (iii) such earlier date as may be agreed upon by
the parties.
     9.2 Seller’s Deliveries. At Closing, Seller shall deliver to Purchaser the
following instruments properly executed and acknowledged in recordable form (as
necessary) (the terms, provisions and conditions of all instruments not attached
hereto as Exhibits shall be mutually agreed upon by Purchaser and Seller prior
to the Closing).
          (a) Bill of Sale. A Bill of Sale conveying good title to the Acquired
Assets (provided, however, if a separate Bill of Sale is required to convey any
motor vehicle(s), Seller shall deliver a separate Bill of Sale and all other
documentation and title documents required for the proper transfer of any motor
vehicle(s) to the Purchaser). Title to the Acquired Assets will be conveyed by
Seller free from all liens and encumbrances (except for the Permitted
Exceptions), and shall include all transferable manufacturer’s and vendors’
warranties and inventory and a warranty as to Seller’s title.
          (b) General Assignment and Assumption. Assignment and assumption of
all of Seller’s right, title and interest in and to any Assumed Hotel Contracts
and Agreements (including equipment leases), Assumed Convention Center Project
Contracts and Agreements which are identified on Exhibit C hereto. The contracts
and agreements set forth on Exhibit C-1, which shall be terminated by Seller at
or prior to Closing, shall not be included in the assignment and assumption. To
the extent available, Seller shall deliver to the Purchaser fully executed
originals of all such Assumed Hotel Contracts and Agreements and Assumed
Convention Center Project Contracts and Agreements and of all correspondence and
other

-19-



--------------------------------------------------------------------------------



 



records pertaining thereto. By virtue of this Assignment, Purchaser shall assume
all obligations of Seller arising after Closing under the Assumed Hotel
Contracts and Agreements and Assumed Convention Center Project Contracts and
Agreements assigned to Purchaser at Closing and Seller shall indemnify Purchaser
from any and all claims related to periods prior to the Closing.
          (c) Other Assets. To the extent assignable, an Assignment of Seller’s
right, title and interest in and to all other elements constituting the Acquired
Assets, including without limitation all Plans and Approvals, Permits, Books and
Records and Signage. To the extent within the Seller’s custody, the Seller shall
deliver to the Purchaser fully executed originals of all such items, and of all
correspondence and other records pertaining thereto.
          (d) Evidence of Authority. A certificate of good standing of Seller
issued by the State of Wisconsin and, if applicable, a tax lien waiver and a
certified copy of resolutions adopted by the Members of Seller authorizing the
sale of the Business contemplated by this Agreement, in form reasonably
satisfactory to Purchaser and the Title Company.
          (e) Estoppel Certificates. Seller shall deliver to Purchaser, at least
three (3) days prior to the Closing, executed estoppel certificates and consents
in the form to be supplied by Purchaser and agreed upon by Seller from each of
the parties to the South Pier District Restrictive Covenants and Cross Easement
Agreement (the “Easement Agreement”) dated July 30, 2003 and recorded on
August 12, 2003 as Document No. 1701704 as affected by a First Amendment dated
June 25, 2004 recorded on July 7, 2004 as Document No. 1739007. If Seller,
despite its reasonable efforts, is unable to procure an estoppel certificate
from a third-party provider in a timely fashion, Seller will provide estoppel
certificate(s) executed by Seller as to each such lease or contract not later
than five (5) days prior to Closing; provided, however, delivery of an estoppel
certificate in form and content satisfactory to Purchaser from the landlord
under the Leases shall be a condition to Closing and Purchaser may extend the
Closing Date for up to sixty (60) days to provide Seller additional time to
obtain same or waive the requirement for delivery of same. The Estoppel
Certificates shall disclose that the Seller is not in default of the Easement
Agreement and has paid all sums due and owing thereunder.
          (g) FIRPTA. A FIRPTA Affidavit or Transferor’s Certificate of
Non-Foreign Status as required by Section 1445 of the Internal Revenue Code.
          (h) Title Affidavits. All affidavits reasonably required by the Title
Company.
          (i) Books and Records. Originals or copies of all Books and Records,
including all bills, warranties, guarantees, invoices, lease files, reports and
other documents relating to the ownership, operation or use of the Business.
          (j) Re-Certification. Pursuant to the terms hereof, a re-certification
from Seller and Purchaser that all of the representations and warranties set
forth in this Agreement are true and correct in all material respects as of the
Closing Date.

-20-



--------------------------------------------------------------------------------



 



          (k) Possession. Possession of the Acquired Assets, subject only to
rights of guests in possession, subject to the Permitted Exceptions.
          (l) Consumables and Inventories. The Closing Inventory, as required by
Section 11.1(g).
          (m) Closing Statement. The Escrow Agent will deliver a draft of the
Closing Statement to Seller, for review by Seller, at least two (2) days prior
to the Closing Date. At the Closing, Seller shall execute and deliver the
Closing Statement.
          (n) Owner’s Title Insurance Commitment. At Closing, Purchaser shall be
able to obtain an owner’s and lender’s title insurance commitment as described
in Article IV.
          (o) Ratings. To the extent permitted under applicable law (at no cost
or liability to Seller), documents of transfer necessary to transfer to
Purchaser, Seller’s employment rating for workers’ compensation and state
unemployment tax purposes, provided Purchaser shall give such documents to
Seller no less than five (5) days prior to the Closing Date.
          (p) Deposits. Any deposits received by Seller under the Assumed
Contracts, and such deposits shall be an adjustment against the Purchase Price
at Closing.
          (q) Safety Deposit Boxes. On the Closing Date, Seller shall deliver to
Purchaser all keys to the safety deposit boxes located at the Hotel, all
receipts and agreements relating to such safety deposit boxes which shall
contain the name and room number of each depositor. On the Closing Date, Seller
shall send written notice to guests at the Hotel who have safety deposit boxes,
advising them of the sale of the Business to Purchaser and the procedures to be
followed pursuant to this Section 9.2(q) and requesting the removal and
verification of the contents thereof within three (3) business days after the
Closing Date. All such removals and certifications during said three (3) days
shall be under the supervision of a representative of Purchaser and Seller.
Boxes of guests who have not responded to such written notice shall be listed at
the end of such three (3) day period. Said boxes shall be opened in the presence
of the guest, a representative of Purchaser and Seller and the contents
recorded; if a guest is not available, then to the extent permitted by Wisconsin
law, said boxes shall be opened in the presence of Seller and Purchaser only.
Any such property so recorded, and thereafter remaining in the hands of
Purchaser shall be the responsibility of Purchaser, and Purchaser shall give
Seller a copy of such record and an indemnification reasonably acceptable to the
Seller.
          (r) Baggage. All baggage checked or left in the care of Seller as of
the Cut-Off Time, as defined in Section 11.1, shall be listed in an inventory to
be prepared in duplicate and signed by Seller and Purchaser, and Purchaser shall
give Seller a copy of such inventory. Purchaser shall be responsible for such
baggage after the Cut-Off Time, and provide Seller with an indemnification
reasonably acceptable to Seller.

-21-



--------------------------------------------------------------------------------



 



          (s) Tax Certificates. Seller shall furnish Purchaser with evidence
stating that Seller has filed all tax returns, reports and filings required to
be filed before the Closing Date with respect to the Acquired Assets and has
paid all amounts shown due for all state, county and municipal income, sales,
purchase and use taxes, all state and federal unemployment taxes and any and all
taxes, assessments, charges and fees, the non-payment of which may result in
liability on the part of Purchaser. Seller shall have paid when due any amounts
required to satisfy its tax obligations that arose before the Closing Date.
          (t) City Agreements. Seller’s execution (if applicable) to the
Termination Agreement.
          (u) License Agreement. A license agreement, to be executed by
Purchaser and Seller at closing, setting forth the terms and conditions of
Purchaser’s permitted use of the Trade Names, in form and substance as set forth
in Exhibit J attached hereto.
          (v) License. Termination of that certain License Agreement, dated
December 20, 2004 with Blue Harbor Resort Sheboygan, LLC whose vendor is Great
Lakes Services, LLC.
          (w) Employee Services Agreement. Service Provider’s execution to the
Employee Services Agreement.
          (x) Lease Termination Agreement. Seller’s execution to the Lease
Termination Agreement.
          (y) Additional Documents. Such other documents and instruments of
assignment and transfer as the Purchaser or the Title Company may reasonably
require.
     9.3 Purchaser’s Deliveries. At Closing, Purchaser shall deliver the
following:
          (a) Purchase Price. The balance of the Purchase Price, less any
credits, prorations and adjustments as provided under this Agreement. The Title
Company’s Wire Instructions are attached as Exhibit H.
          (b) General Assignment and Assumption. Assignment and assumption of
all of Seller’s right, title and interest in and to any Assumed Hotel Contracts
and Agreements (including equipment leases), Assumed Convention Center Project
Contracts and Agreements which are identified on Exhibit C hereto.
          (c) Evidence of Authority. A certificate of good standing of Purchaser
issued by the State of Wisconsin and a certified copy of resolutions adopted by
the Members of Purchaser authorizing the purchase of the Business contemplated
by this Agreement, in form reasonably satisfactory to Seller and the Title
Company.
          (d) Re-Certification. Pursuant to the terms hereof, a re-certification
from Seller and Purchaser that all of the representations and warranties set
forth in this Agreement are true and correct in all material respects as of the
Closing Date.

-22-



--------------------------------------------------------------------------------



 



          (e) Closing Statement. The Escrow Agent will deliver a draft of the
Closing Statement to Seller, for review by Seller, at least two (2) days prior
to the Closing Date. At the Closing, Seller shall execute and deliver the
Closing Statement.
          (f) City Agreements. Purchaser’s execution (if applicable) to the
Termination Agreement.
          (g) License Agreement. A license agreement, to be executed by
Purchaser and Seller at closing, setting forth the terms and conditions of
Purchaser’s permitted use of the Trade Names, in form and substance as set forth
in Exhibit J attached hereto.
          (h) Employee Services Agreement. Operator’s execution to the Employee
Services Agreement.
          (i) Lease Termination Agreement. Purchaser’s execution to the Lease
Termination Agreement.
          (j) Additional Documents. Such other documents and instruments of
assignment and transfer as the Seller or the Title Company may reasonably
require.
ARTICLE X
COSTS
     All closing costs shall be paid as set forth below:
     10.1 Purchaser’s Costs. In connection with the purchase contemplated under
this Agreement, Purchaser shall be responsible for the costs and expenses of its
attorneys, accountants and other professionals, consultants and representatives,
and any endorsements to the Title Policy requested by Purchaser other than those
necessary to cure title defects (which shall be Seller’s responsibility).
     10.2 Seller’s Costs. In connection with the purchase contemplated under
this Agreement, Seller shall be responsible for the costs and expenses of its
attorneys, accountants, appraisers and other professionals, consultants and
representatives. Seller shall be responsible for the costs and expenses of
Purchaser in connection with obtaining the Title Commitment, each UCC Search,
tax certificates, Owner Policy of Title Insurance (excluding any endorsements
other than those necessary to cure title defects (which shall be Seller’s
responsibility) requested by Purchaser, which shall be Purchaser’s
responsibility), and any transfer fees or other impositions related to the
transfer of any of the Leasehold Interests, Improvements, FF&E, Assumed Hotel
Contracts, Assumed Convention Center Project Contracts, Permits, Licenses and
Approvals, any and all transfer, deed or documentary taxes relating to the
transfer of the Acquired Assets, real estate commissions, and one-half of any
escrow fee charged by the Escrow Agent.

-23-



--------------------------------------------------------------------------------



 



ARTICLE XI
ADJUSTMENTS
     11.1 Adjustments. Unless otherwise provided herein, adjustments between the
parties shall be made as of 12:01 a.m. on the date before Closing is effective
(the “Cutoff Time”), with the income and expenses accrued prior to the Cutoff
Time being allocated to Seller and the income and expenses accruing on and after
the Cutoff Time being allocated to Purchaser, all as set forth below. All of
such adjustments and allocations shall be made in cash at Closing and shall be
shown on the closing statement to the extent possible. The computation of the
adjustments for the closing statement shall be jointly prepared by Purchaser and
Seller using actual calculations through the night preceding the Closing Date
and, where necessary, estimated amounts for the remaining period prior to the
Cutoff Time. Except as otherwise expressly provided herein, all apportionments
and adjustments shall be made on an accrual basis in accordance with generally
accepted accounting principles.
          (a) Taxes. All real estate taxes, personal property taxes, or any
other taxes of any nature upon the Acquired Assets levied, except for any
special assessments (special or otherwise) assessed for the period prior to the
Cutoff Time (regardless of when due and payable) shall be prorated, except as
hereafter expressly provided. All special assessments shall be paid in full by
Seller on the Closing Date or Purchaser shall receive a credit for any unpaid
portion of same. If any sales, use, occupancy or similar taxes payable with
respect to the operation of the Acquired Assets for the period prior to the
Closing Date have not been paid in full by Seller at or prior to Closing, Seller
shall place in escrow with the Escrow Agent the estimated amount of such taxes
as may be determined by the Comptroller of the Treasury, State of Wisconsin, or
if such Comptroller has not made any such determination, as reasonably
determined by Escrow Agent, (the “Tax Escrow”) to be held the Escrow Agent until
such time as the amount of taxes are determined. Seller shall provide to the
Escrow Agent a copy of the return filed in connection therewith and the Escrow
Agent shall pay the taxes from the Tax Escrow without the need for further
instruction from Purchaser and Seller. After payment of all such taxes from the
Tax Escrow, the surplus funds, if any, will be promptly returned to Seller. In
the event of any deficiency in the Tax Escrow, Seller shall immediately provide
any additional amounts necessary to satisfy fully all such taxes which are due.
With respect to any other taxes, if the amount of such taxes for the year in
which the Closing occurs cannot reasonably be determined, Purchaser and Seller
each shall prorate such taxes at Closing, in accordance with their respective
pro rata shares, which in the aggregate equal the highest discounted rate of the
amount of such taxes for the immediately preceding tax year and shall reconcile
such pro-ration upon receipt of the current year’s tax bill. Any back taxes
assessed for any period prior to the Closing, if known on the Closing Date,
shall be paid in full by Seller at Closing, and if not known on the Closing
Date, any back taxes will be estimated by the Escrow Agent and such amount shall
be added to the Tax Escrow and the Escrow Agent shall pay the taxes from the Tax
Escrow without the need for further instruction from Purchaser and Seller. In
the event of any deficiency in the Tax Escrow, Seller shall immediately provide
any additional amounts necessary to satisfy fully all such taxes which are due,
including all delinquent and/or interest charges.

-24-



--------------------------------------------------------------------------------



 



          (b) Utilities. All suppliers of utilities shall be instructed to read
meters or otherwise determine the charges owing for services prior to the Cutoff
Time, which charges shall be paid by Seller. Purchaser shall pay charges
accruing after the Cutoff Time. If the amount of the charges owing as of the
Cutoff Time cannot be reasonably determined, the apportionment shall be based at
Closing upon the amount of such charges for the immediately preceding billing
period but shall be readjusted when the amount of such charges is finally
determined on an equal per diem basis. If elected by Purchaser, Seller shall be
given credit, and Purchaser shall be charged, for any utility deposits
transferred to Purchaser at Closing. A schedule of all utility deposits is to be
delivered by Seller to Purchaser prior to Closing. Seller agrees to execute, in
advance of Closing, any releases or other instruments as required by the utility
companies to release information to Purchaser with respect to the utilities
servicing the Business.
          (c) Income/Charges. All income and charges receivable or payable under
any Assumed Hotel Contracts, Assumed Convention Center Project Contracts and any
prepayments and receipts thereunder, shall be prorated between Purchaser and
Seller as of the Cutoff Time. If elected by Purchaser, (i) Purchaser shall be
given a credit, and Seller shall be charged, for all security deposits (in which
case Seller shall be entitled to retain all such deposits), and (ii) Seller
shall be given credit, and Purchaser shall be charged, for any contract deposits
actually transferred to Purchaser at Closing.
          (d) Accounts. All Seller bank accounts, operating accounts, reserve
funds, petty cash, cash in cash registers and cash in vending machines of the
Seller as of the Closing Date shall remain the property of Seller except that
the front desk shall retain $500.00 without charge to Purchaser for use at the
Hotel. At Purchaser’s election, Purchaser shall give Seller a credit at Closing
for any or all such items other than funds deposited in a bank account, in which
event such credited items shall become the property of Purchaser.
          (e) Room Rentals. All accounts receivable of registered guests at the
Hotel for the night in which the Cutoff Time occurs (the “Guest Ledger”) shall
be shared equally between Purchaser and Seller as of the Closing Date. All
accounts receivable of registered guests at the Hotel who have not checked out
and were occupying rooms as of the Cutoff Time for the period up to the night
prior to the night in which the Cutoff Time occurs, shall be allocated to
Seller, but Seller’s share shall be reduced by applicable credit card and travel
agent commissions allocable to Seller, which commissions are paid by Purchaser.
All accounts receivable of registered guests at the Hotel who have not checked
out and were occupying rooms as of the Cutoff Time for the night following the
night in which the Cutoff Time occurs shall belong to Purchaser.
          (f) Advance Deposits. All prepaid rentals, room rental deposits, and
all other deposits for advance registration, banquets or future services to be
provided on and after the Closing Date shall be credited to Purchaser. All
commissions already paid by Seller shall be credited to Seller. Purchaser shall
receive a credit for all outstanding gift certificates and similar items.

-25-



--------------------------------------------------------------------------------



 



          (g) Consumables and Inventories. Seller shall prepare, as of the
Closing Date, an inventory of the consumables, inventories and supplies,
including without limitation, housekeeping, maintenance and restaurant supplies
(including food), and to the extent permitted by law, all liquor, all of which
shall be maintained at normal and customary levels prior to Closing (the
“Closing Inventory”). All Consumables and Inventories are included in the
Purchase Price and no additional payment is due from the Purchaser to the Seller
on account thereof.
          (h) Accounts Receivable. All accounts receivable (other than the Guest
Ledger) and credit card claims as of the Closing Date shall remain the property
of Seller. Purchaser shall have no obligation to collect the accounts receivable
of Seller. Seller and Purchaser agree that the monies received by Purchaser from
debtors owing such accounts receivable balances after Closing shall be applied
to the Purchaser’s outstanding invoices to such account debtors in chronological
order beginning with the oldest invoices, and thereafter, when Purchaser’s
account with such account debtor is current, then on behalf of Seller. Purchaser
shall not offset any such monies received by Purchaser against any claims
Purchaser may have against Seller.
          (i) Accounts Payable. All accounts payable owing as of the Cutoff Time
for merchandise, foodstuffs, supplies and other materials and services delivered
or rendered to Seller or the Acquired Assets prior to the Cutoff Time, together
with the cost of repair or service of all Personal Property delivered to a shop
for repair or service prior to the Closing Date, shall be paid for by Seller at
Closing. A list as of such time shall be prepared and delivered to Purchaser at
least five (5) days prior to Closing. If any accounts payable with respect to
the operation of the Acquired Assets for the period prior to the Closing Date
have not been paid in full by Seller at or prior to Closing, Seller shall place
in escrow with the Escrow Agent the estimated amount as agreed upon by Purchaser
in its reasonable discretion of such accounts payable (the “Accounts Payable
Escrow”) to be held the Escrow Agent until such time as the amount of the
accounts payable are determined. Seller shall provide to the Escrow Agent a copy
of the bills or invoices in connection therewith and the Escrow Agent shall pay
the accounts payable from the Tax Escrow without the need for further
instruction from Purchaser and Seller. After payment of all such accounts
payable from the Accounts Payable Escrow, the surplus funds, if any, will be
promptly returned to Seller. In the event of any deficiency in the Accounts
Payable Escrow, Seller shall immediately provide any additional amounts
necessary to satisfy fully all such accounts payable which are due.
          (j) Income Taxes. The Seller shall be responsible for any federal or
local income, franchise, sales, room, occupancy, use or other tax liability
relating to periods up to the Cutoff Time, even though such liabilities do not
arise or become payable until after the Cutoff Time, and shall hold harmless,
indemnify and defend Purchaser from all such liability. The Purchaser shall be
responsible for any federal or local income, franchise, sales, room, occupancy,
use or other tax liability relating to periods after the Cutoff Time, and shall
hold harmless, indemnify and defend Seller from all such liability.
          (k) Employees. Seller shall be solely responsible for any and all
liability for payment of all employees’ wages, accrued (whether or not earned at
Closing) vacation pay, sick

-26-



--------------------------------------------------------------------------------



 



leave, bonuses, pension benefits, severance pay or other similar benefits,
benefits due to compliance with the Family Medical Leave Act and other benefits
earned by and due to or accrued (whether or not earned at Closing) to employees
of the Acquired Assets through the Cutoff Time, together with FICA withholding,
ERISA or pension guaranty fund payments in Section 3(37)(A)of ERISA and
including any unemployment and other taxes and benefits due from such employer
of such employees. Seller shall be solely responsible for all costs associated
with Seller’s termination of any employees and Seller shall indemnify and hold
Purchaser harmless from and against any and all liability, loss, cost, damage or
expense related to any of the foregoing items. Such indemnity shall survive the
Closing Date until the applicable statute of limitations period has expired.
Purchaser shall be responsible for such expenses after Closing for Purchaser’s
own personnel. If, as a consequence of the purchase and sale of the Business in
the manner contemplated herein, Seller withdraws from a multi-employer plan (as
defined in Section 3(37)(A) of ERISA and including a multi-employer welfare
plan), and such multi-employer welfare plan assesses, imposes, or otherwise
makes a demand upon Seller or Purchaser for withdrawal liability whether based
upon contract or statute, then such withdrawal liability shall be the sole
obligation of Seller.
     11.2 Further Assurance. Such other items which have not been addressed
above and which are customarily prorated and adjusted in the sale of a hotel
shall be prorated on the Closing Date in accordance with standard, customary
pro-rations.
     11.3 Reconciliation and Final Payment. Seller and Purchaser shall
reasonably cooperate after Closing to make a final determination of the
pro-rations required hereunder (i) with respect to accounts receivable, promptly
after receipt of all amounts owing under such accounts receivable, and (ii) with
respect to all other pro-rations required hereunder, no later than one (1) year
after the Closing Date. Upon the final reconciliation of the prorations under
this Agreement, the party which owes the other party any sums hereunder shall
pay such party such sums within ten (10) days after the reconciliation of such
sums. The obligations to calculate such prorations, make such reconciliations
and pay any such sums shall survive the Closing. Notwithstanding anything
contained in this Agreement to the contrary, it is the intent of the parties
hereto that Seller shall be entitled to all income and receipts accruing prior
to the Cutoff Time and shall be responsible for all costs, expenses and
liabilities of the Acquired Assets arising from events occurring before the
Cut-Off Time and Purchaser shall be entitled to all income and receipts accruing
after the Cutoff Time and shall be responsible for all costs, expenses and
liabilities of the Business arising from events occurring after the Cut-Off
Time.
ARTICLE XII
CASUALTY AND CONDEMNATION
     12.1 Risk of Loss; Notice. Prior to Closing and the delivery of possession
of the Acquired Assets to Purchaser in accordance with this Agreement, all risk
of loss to the Acquired Assets (whether by casualty, condemnation or otherwise)
shall be borne by Seller. In the event that (a) any loss or damage to the
Acquired Assets shall occur prior to the Closing Date as a result of fire or
other casualty, or (b) Seller receives notice that a governmental authority has
initiated or threatened to initiate a condemnation proceeding affecting the
Land, Seller shall give Purchaser immediate written notice of such loss, damage
or condemnation

-27-



--------------------------------------------------------------------------------



 



proceeding (which notice shall include a certification of (i) the amounts of
insurance coverages in effect with respect to the loss or damage and (ii) if
known, the amount of the award to be received in such condemnation).
     12.2 Purchaser’s Termination Right. If, prior to Closing and the delivery
of possession of the Acquired Assets to Purchaser in accordance with this
Agreement, (a) any condemnation proceeding shall be pending against a
“substantial” portion of the, or (b) there is any “substantial” casualty loss or
damage to the Acquired Assets, Purchaser shall have the option to terminate this
Agreement provided Purchaser delivers written notice to Seller of its election
so to terminate this Agreement within ten (10) days after the date Seller has
delivered Purchaser written notice of any such loss, damage or condemnation as
provided above, and in such event Purchaser shall receive the Deposits and any
interest earned thereon and no party shall have any further obligation or
liability to the other under this Agreement. In the context of condemnation,
“substantial” shall mean condemnation of such portion of the Land or
Improvements as could, in Purchaser’s sole judgment, render use of the remainder
impractical or unfeasible for the uses herein contemplated, and, in the context
of casualty loss or damage, “substantial” shall mean a loss or damage in excess
of $100,000.00 value, or damage to all or any part of the Hotel or Convention
Center Project which materially and adversely impacts any operating system or
portion of same or access to the Hotel or Convention Center Project or the
“front of the house”.
     12.3 Procedure for Closing. If Purchaser shall not timely elect to
terminate this Agreement under Section 12.2 above, or if the loss, damage or
condemnation is not substantial, Seller agrees to pay to Purchaser at the
Closing all insurance proceeds, plus deductible, or condemnation awards which
Seller has received as a result of the same and assign to Purchaser all
insurance proceeds and condemnation awards payable as a result of the same, in
which event the Closing shall occur without Seller replacing or repairing such
damage.
ARTICLE XIII
COMMISSION
     Purchaser and Seller each represent and warrant to the other that, other
than CB Richard Ellis (“Broker”), no third-party broker or finder has been
engaged to sell the Business by either Purchaser or Seller, and Seller shall be
responsible for payment of the brokerage commission to Broker. To the extent
that Purchaser has engaged a third-party broker or finder, it shall be the
responsibility of Purchaser to pay such third-party broker or finder.
ARTICLE XIV
INDEMNIFICATION
     14.1 Seller Indemnification. Seller shall indemnify and hold Purchaser, and
its members, directors, officers, employees and agents, harmless from any claims
with respect to Seller’s acquisition, ownership, operation and management of the
Acquired Assets, Hotel and Convention Center Project and from any claims for any
fees or other such payments of any brokers, finders, contractors, developers,
lenders, guests, invitees or managers in connection with the construction,
acquisition, operation and management of the Acquired Assets, Hotel

-28-



--------------------------------------------------------------------------------



 



and Convention Center Project prior to the Closing and for any and all matters
related to the Existing Litigation.
     14.2 Purchaser Indemnification. Purchaser shall indemnify and hold Seller,
and its members, directors, officers, employees and agents, harmless from any
claims with respect to Purchaser’s acquisition, ownership, operation and
management of the Acquired Assets, Hotel and Convention Center Project and from
any claims for any fees or other such payments of any brokers, finders,
contractors, developers, lenders, guests, invitees or managers in connection
with the construction, acquisition, operation and management of the Acquired
Assets, Hotel and Convention Center Project related to matters occurring post
Closing.
     14.3 Mutual Indemnification. In addition, Seller and Purchaser shall
indemnify and hold the other party, and its members, directors, officers,
employees and agents, harmless from any claims by any third persons (including,
without limitation, any federal, state or local government agency, board,
department or body) for damages, liabilities, losses and expenses (including,
without limitation, reasonable attorney’s fees incurred in seeking
indemnification hereunder or defending any claim by a third person, and amounts
paid in settlement of any claim or suit), taxes, fines, penalties and interest,
of any kind or nature whatsoever which may be sustained or suffered by the other
party or its members, directors, officers, employees and agents, arising out of,
based upon, or by reason of a breach of any representation or warranty made by
the Seller or Purchaser, as the case may be, under this Agreement, or a failure
to perform any covenant in any agreement delivered hereunder, any claim, action
or proceeding asserted or instituted growing out of any matter or thing covered
by such breached representation, warranty, agreement or covenant.
     14.4 Time Periods. The indemnities set forth in this Agreement shall
survive Closing until such time as the applicable statute of limitations period
has run. The indemnity provisions shall include, but not be limited to,
reasonable attorney’s and paralegal’s fees and expenses at both trial and
appellate levels.
ARTICLE XV
DEFAULT REMEDIES
     15.1 Purchaser Default. If Purchaser defaults under this Agreement prior to
Closing, which default continues uncured for ten (10) business days after
written notice is given by Seller to Purchaser, then thereafter at Seller’s
election by written notice to Purchaser delivered at any time prior to the
completion of such cure, this Agreement shall be terminated and of no effect,
and Seller shall receive the Deposit and any interest earned thereon as its only
remedy at law or in equity, and both Purchaser and Seller shall thereupon be
released from all obligations hereunder.
     15.2 Seller Default. If Seller defaults under this Agreement, which default
continues uncured for ten (10) business days after written notice is given by
Purchaser to Seller, then the Purchaser may elect, as Purchaser’s sole and
exclusive remedies, either (i) to terminate this Agreement by written notice to
Seller delivered to Seller at any time prior to the completion of such cure, in
which event the Deposit shall be returned to Purchaser with any interest earned

-29-



--------------------------------------------------------------------------------



 



thereon along with any actual out-of-pocket costs incurred by Purchaser relating
directly to this transaction, to be paid by Seller, and thereafter, the
Purchaser and Seller shall thereupon be released from all obligations hereunder;
or (ii) to treat this Agreement as being in full force and effect by written
notice to Seller delivered to Seller at any time prior to the completion of such
cure, in which event the Purchaser shall have the right to initiate an action
against Seller for specific performance, and/or to pursue any other legal or
equitable remedy Purchaser may have against Seller, provided, however, if
Purchaser has not commenced and filed an action for specific performance within
ninety (90) days following actual knowledge of Seller’s default, Purchaser shall
have hereby waived its right of specific performance. Purchaser hereby expressly
waives any right to file a lis pendens against the Property except in connection
with the filing of a lawsuit for specific performance permitted hereby.
     15.3 Attorney’s Fees. Anything to the contrary herein notwithstanding, if
it shall be necessary for either the Purchaser or Seller to employ an attorney
to enforce its rights pursuant to this Agreement because of the default of the
other party, and the non-defaulting party is successful in enforcing such
rights, then the defaulting party shall reimburse the non-defaulting party for
the non-defaulting party’s reasonable attorneys’ fees, costs and expenses.
ARTICLE XVI
NOTICES
     All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given if delivered personally, or by
recognized overnight courier service, or if sent by facsimile transmission with
receipt confirmed, or if sent by certified mail, return receipt requested,
properly addressed and postage prepaid, as follows:
     If to Seller:
525 Junction Road, #6000, South Tower
Madison Wisconsin 53717
Attention: James Calder, Chief Financial Officer
Facsimile: 608-662-4701
with a copy to:
Michael Best & Friedrich LLP
One South Pinckney Street, Suite 700
Madison, Wisconsin 53703
Attention: Michael S. Green, Esq.
Facsimile: 608-283-2275

-30-



--------------------------------------------------------------------------------



 



If to Purchaser:
c/o The Claremont Companies
One Lakeshore Center
Bridgewater, MA 02324
Attention: Elias Patoucheas
Facsimile: (508) 279-3495
with a copy to:
Bernkopf Goodman LLP
125 Summer Street, 13th Floor
Boston, MA 02110
Attention: Martin C. Pomeroy, Esquire
Facsimile: (617) 790-3300
or at any other address as may be given by any party to the other party by
notice in writing pursuant to provisions of this subsection. Such notices shall
be deemed given at time of delivery or receipt, or, if sent by certified mail as
aforesaid, shall be deemed to have been given at the time of receipt or refusal.
     Addresses may be changed by the parties hereto by written notice in
accordance with this Article XVI; provided, however, no such notice of change of
address and/or addressee shall be effective unless and until such notice is
actually received by the party to whom such notice is sent.
ARTICLE XVII
MISCELLANEOUS
     17.1 Binding Effect, Assignment. This Agreement shall be binding upon and
shall inure to the benefit of each of the parties hereto, their respective
successors, assigns, beneficial owners and representatives. The rights of
Purchaser under this Agreement shall not be assignable without Seller’s written
consent, which may be withheld in the exercise of Seller’s sole discretion.
     17.2 Entire Agreement; Integration. This Agreement and the Exhibits
constitute the sole and entire agreement between Purchaser and Seller. No
modification of this Agreement shall be binding unless signed by both Purchaser
and Seller. This Agreement, including the Schedules hereto, the documents
specifically referenced herein and the instruments of transfer to be delivered
pursuant to the terms of this Agreement, constitutes the entire understanding
and agreement of the parties in respect to the purchase and sale of the Acquired
Assets and the transactions herein contemplated, and supersedes all prior
negotiations, agreements and understandings whether oral or written.
     17.3 Governing Law. The validity, construction, interpretation and
performance of this Agreement shall in all ways be governed and determined in
accordance with the laws of the

-31-



--------------------------------------------------------------------------------



 



State of Wisconsin. Neither this Agreement nor any notice of it shall be
recorded in any public records.
     17.4 Captions. The captions used in this Agreement have been inserted only
for purposes of convenience and the same shall not be construed or interpreted
so as to limit or define the intent or the scope of any part of this Agreement.
     17.5 Confidentiality. Prior to Closing, Purchaser and Seller shall not
disclose the existence of this Agreement or their respective intentions to
purchase and sell the Acquired Assets or generate or participate in any
publicity or press release regarding this transaction, other than to Purchaser’s
counsel, consultants, advisors, representatives, prospective lenders and
investors, and agents, unless both Purchaser and Seller agree in writing and as
necessary to effectuate the transactions contemplated hereby. Notwithstanding
anything to the contrary contained herein, Purchaser hereby acknowledges that
all non-public information furnished by Seller to Purchaser or obtained by
Purchaser in the course of Purchaser’s investigation of the Acquired Assets, or
in any way arising from or relating to any and all studies or entries upon the
Acquired Assets by Purchaser, or Purchaser’s agents or representatives, shall be
treated as confidential information and further, that if any such confidential
information is disclosed to third parties, Seller may suffer damages and
irreparable harm. In connection therewith, Purchaser hereby expressly
understands and acknowledges and agrees (i) that Purchaser will not disclose any
of the contents or information contained in any reports or studies made in
connection with Purchaser’s investigation of the Acquired Assets, in any form
whatsoever (including, but not limited to, any oral information received by
Purchaser during the course of Purchaser’s inspection of the Acquired Assets),
to any party other than Seller, Seller’s agents or representatives, or
Purchaser’s attorneys, agents, representatives, consultants, potential investors
or lenders or other third parties assisting or who may assist Purchaser in its
evaluation of the feasibility or purchasing the Acquired Assets or matters
related thereto, other than as required by applicable law or process of law,
without the prior express written consent of Seller, which consent shall not be
unreasonably withheld, delayed or conditioned; (ii) to furnish Seller with
copies of all final reports or studies submitted to Purchaser by such third
parties as set forth in Section 3.2 of this Agreement (excluding any reports or
studies; (x) generated internally by Purchaser, or (y) protected by any
applicable privilege (e.g., attorney-client privilege)) in connection with
Purchaser’s inspection, study or investigation of the Acquired Assets within a
reasonable time (not to exceed ten (10) days of receipt of same by Purchaser);
and (iii) that Seller is relying on Purchaser’s covenant not to disclose any of
the contents or information contained in such reports to third parties (all of
which is deemed to be confidential information by the provisions of this
Section 17.5). The foregoing covenants shall survive the termination of this
Agreement.
     17.6 Closing Documents. To the extent any Closing Documents required to be
attached hereto are not attached hereto at the time of execution of this
Agreement, Purchaser and Seller shall agree, in good faith on the form and
content of such Closing Documents prior to Closing.

-32-



--------------------------------------------------------------------------------



 



     17.7 Counterparts. This Agreement may be executed in counterparts by the
parties hereto and each shall be considered an original. A facsimile copy of
this Agreement any signatures thereon shall be considered for all purposes as
originals.
     17.8 Severability. If any provision of this Agreement shall, for any
reason, be adjudged by any court of competent jurisdiction to be invalid or
unenforceable, such judgment shall not affect, impair or invalidate the
remainder of this Agreement but shall be confined in its operation to the
provision or provisions hereof directly involved in the controversy in which
such judgment shall have been rendered.
     17.9 Interpretation. For purposes of construing the provisions of this
Agreement, the singular shall be deemed to include the plural and vice versa and
the use of any gender shall include the use of any other gender, as the context
may require.
     17.10 Business Day. “Business day” shall mean any day other than a
Saturday, Sunday or legal holiday in the State of Wisconsin.
     17.11 Tax-Free Exchange. In the event either party desires to effectuate a
tax-free exchange under Section 1031 of the Internal Revenue Code, as amended,
the other party agrees to fully cooperate in the documentation of the
transaction in order to facilitate such Section 1031 exchange; provided,
however, (i) there shall be no delay in the Closing and (ii) the party
requesting the Section 1031 exchange shall reimburse the other party at Closing
for all reasonable additional costs and expenses incurred by such other party in
cooperating with such exchange.
[Signature pages follow.]

-33-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed by the Purchaser and
Seller on the dates set out below their respective signatures hereto.

                      SELLER:        
 
                    BLUE HARBOR RESORT SHEBOYGAN, LLC
 
                    By:   GWR Operating Partnership, L.L.L.P     Its:   Sole
Member
 
                        By:   GWR OP General Partner, LLC         Its:   General
Partner
 
               
 
          By:   Great Wolf Resorts, Inc.
 
          Its:   Sole Member
 
               
 
          By:   /s/ Kimberly K. Schaefer 
 
               
 
          Its:   President 
 
               

The undersigned, joins in the execution of this Agreement for the sole purpose
of its confirmation, to its actual knowledge after due inquiry, of the
representations made by Seller pursuant to Section 6.1(d) and Section 6.1(g) of
this Agreement. This confirmation is subject to the limitation of survival
representations and warranties under this Agreement as provided in Section 6.3
hereof.
GREAT WOLF RESORTS, INC.

         
By:
  /s/ Kimberly K. Schaefer     
 
 
 
   
Its:
  Chief Executive Officer     
 
 
 
   



 



--------------------------------------------------------------------------------



 



            PURCHASER:


CLAREMONT NEW FRONTIER RESORT LLC
      By:   /s/ Elias Patoucheas      Its:   Manager     

 



--------------------------------------------------------------------------------



 



     
EXHIBITS
   
 
   
Exhibit A
  Description of the Leasehold Interests and the Land
 
   
Exhibit B
  List of FF&E
 
   
Exhibit C
  Hotel Contracts and Agreements
 
   
Exhibit C-1
  Excluded Hotel Contracts and Agreements
 
   
Exhibit C-2
  Excluded Convention Center Contracts and Agreements
 
   
Exhibit D
  Permits, Licenses and Approvals
 
   
Exhibit E
  Deliveries
 
   
Exhibit F
  Permitted Exceptions to Title
 
   
Exhibit G
  Tax Assessment Information
 
   
Exhibit H
  Title Company Wire Instructions
 
   
Exhibit I
  Trade Names
 
   
Exhibit J
  License Agreement
 
   
Exhibit K
  Employee Services Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
DESCRIPTION OF THE LEASEHOLD INTERESTS AND THE LAND
A leasehold estate pursuant to a ground lease between Redevelopment Authority of
the City of Sheboygan, Wisconsin as Landlord, and Blue Harbor Resort Sheboygan,
LLC as Tenant, a memorandum of which was recorded August 12, 2003 as Document
No. 1701705.
A leasehold estate pursuant to an operating lease between Redevelopment
Authority of the City of Sheboygan, Wisconsin as Landlord, and Blue Harbor
Resort Sheboygan, LLC as Tenant.
All of Lot 11, South Pier, Being part of the Southeast fraction of the Southeast
1/4, Section 23 and part of Government Lot 1, Section 26, All in T15N, R23E,
City of Sheboygan, Sheboygan County, Wisconsin.
Commencing at the Concrete monument with Brass Cap on the South quarter corner
of Section 23;
Thence N00°20.10.W along the North-South quarter line of Section 23, 745.79
feet;
Thence N89°39.50.E, 1451.52 feet to a cross cut in concrete on the Northeast
corner of the plat of South Pier;
Thence S07°40.16.E along the East line of the plat of South Pier, 426.26 feet to
an iron pipe stake on the Southeast corner of the plat of South Pier;
Thence S42°51.12.W along the South line of the plat of South Pier, 186.41 feet
to an iron rod stake on the Southeast corner of Lot 11, South Pier, and the
Point of Beginning of the following description;
Thence continue S42°51.12.W along the Southerly line of Lot 11, South Pier,
565.00 feet to an iron rod stake on the Southerly line of Lot 11, South Pier;
Thence S32°48.59.W along the Southerly line of Lot 11, South Pier, 98.52 feet to
an iron rod stake on the Southerly line of Lot 11, South Pier;
Thence S36°18.34.W along the Southerly line of Lot 11, South Pier, 99.45 feet to
an iron rod stake on the Southwest corner of Lot 11, South Pier;
Thence N47°23.48.W along the West line of Lot 11, South Pier, 354.99 feet to an
iron rod stake on the Northwest corner of Lot 11, South Pier;
Thence N42°36.12.E along the Northerly line of Lot 11, South Pier, 210.16 feet
to a cross cut in concrete on a Northerly corner of Lot 11, South Pier;
Thence S47°23.48.E along the Northerly line of Lot 11, South Pier, 131.16 feet
to an iron rod stake on a Northerly corner of Lot 11, South Pier;
Thence N42°36.12.E along the Northerly line of Lot 11, South Pier, 209.43 feet
to a Northerly corner of Lot 11, South Pier;
Thence N47°53.06.W along the Westerly line of Lot 11, South Pier, 49.99 feet to
the beginning of a circular curve concave to the East with a radius of 72.67
feet and a central angle of 63°12.31.;
Thence Northerly along the arc of the curved Westerly line of Lot 11, South
Pier, 80.17 feet to a point on

A-1



--------------------------------------------------------------------------------



 



the Westerly line of Lot 11, South Pier, which is measured by a chord of 76.17
feet and bears N16°16.50.5.W, said point being the beginning of a circular curve
concave to the West with a radius of 23.33 feet and a central angle of
62°43.13.;
Thence Northerly along the arc of the curved Westerly line of Lot 11, South
Pier, 25.54 feet to a point on the Westerly line of Lot 11, South Pier, which is
measured by a chord of 24.28 feet and bears N16°02.11.5.W;
Thence N47°23.48.W along the Westerly line of Lot 11, South Pier, 143.13 feet to
an iron rod stake along the Westerly line of Lot 11, South Pier, and the
beginning of a circular curve concave to the Northeast with a radius of 159.67
feet and a central angle of 34°46.51.;
Thence Northerly along the arc of the curved Westerly line of Lot 11, South
Pier, 96.93 feet to a cross cut in concrete on the Northerly line of Lot 11,
South Pier, which is measured by a chord of 95.44 feet and bears N30°00.22.5.W;
Thence N78°06.01.E along the Northerly line of Lot 11, South Pier, 61.55 feet to
a cross cut in concrete;
Thence S11°53.59.E along the Easterly line of Lot 11, South Pier, 35.32 feet to
an iron rod stake and the beginning of a circular curve concave to the Northeast
with a radius of 90.33 feet and a central angle of 35°29.49.;
Thence Southerly along the arc of the curved Easterly line of Lot 11, South
Pier, 55.96 feet to a cross cut in concrete on the Easterly line of Lot 11,
South Pier, which is measured by a chord of 55.07 feet and bears S29°38.53.5.E;
Thence S47°23.48.E along the Easterly line of Lot 11, South Pier, 117.27 feet to
a point on the Easterly line of Lot 11, South Pier, and the beginning of a
circular curve concave to the North with a radius of 23.33 feet and a central
angle of 62°43.13.;
Thence Southeasterly along the arc of the curved Easterly line of Lot 11, South
Pier, 25.54 feet to a point on the Easterly line of Lot 11, South Pier, which is
measured by a chord of 24.28 feet and bears S78°45.24.5.E, said point being the
beginning of a circular curve concave to the South with a radius of 72.67 feet
and a central angle of 62°31.56.;
Thence Southeasterly along the arc of the curved Easterly line of Lot 11, South
Pier, 79.31 feet to a point on the Easterly line of Lot 11, South Pier, which is
measured by a chord of 75.43 feet and bears S78°51.03.E;
Thence S47°35.05.E along the Easterly line of Lot 11, South Pier, 50.85 feet to
a point on the Northerly line of Lot 11, South Pier;
Thence N42°36.12.E along the Northerly line of Lot 11, South Pier, 196.26 feet
to a cross cut in concrete on the Northeast corner of Lot 11, South Pier;
Thence S47°23.48.E along the Easterly line of Lot 11, South Pier, 198.64 feet to
the Point of Beginning.
TOGETHER WITH CERTAIN REAL PROPERTY RIGHTS IN OTHER LAND ESTABLISHED BY THE
FOLLOWING: All rights, benefits and easements created by and pursuant to the
Restrictive Covenants and Cross Easement Agreement dated as of July 30, 2003, by
and among the City of Sheboygan, Wisconsin, the Redevelopment Authority of the
City of Sheboygan, Wisconsin, The Great Lakes Companies, Inc., Blue Harbor
Resort Sheboygan, LLC and Blue Harbor Resort Condominium, LLC, recorded on
August 12, 2003 as Document No. 1701704, in the Office of the Register of Deeds
for Sheboygan County, Wisconsin, as amended by First Amendment dated as of
June 25, 2004, recorded as

C-2



--------------------------------------------------------------------------------



 



Document No. 1739007, aforesaid records.
All of Lot 10, South Pier, Being part of the Southeast fraction of the Southeast
1/4, Section 23 and part of Government Lot 1, Section 26, All in T15N, R23E,
City of Sheboygan, Sheboygan County, Wisconsin.

C-3



--------------------------------------------------------------------------------



 



EXHIBIT B
LIST OF FF&E
See attached.

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
HOTEL CONTRACTS AND AGREEMENTS
     1. All Unit Rental Management Agreements for Blue Harbor Resort
Condominiums that remain in effect as of the Closing Date.
     2. Amended and Restated Blue Harbor Resort Condominiums Common Elements
Management Agreement, dated June 25, 2004, among Blue Harbor Resort Condominium,
LLC, Blue Harbor Resort Sheboygan, LLC, Blue Harbor Resort Condominium
Association, Inc. and the individual condominium unit owners who are parties to
this Agreement from time to time.
[Continued on the following page.]

C-1



--------------------------------------------------------------------------------



 



                              Contract                             Type  
Customer Name   Vendor Name   Vendor Address   Service   Start Date   End Date  
Auto Renew?
OE
  Blue Harbor Resort Sheboygan, LLC   Alsco   2641 S. Leavitt Chicago, IL  
Linens   6/1/2010       month to month
 
                           
Utilities
  Blue Harbor Resort Sheboygan, LLC   Centerpoint Energy       Gas Agreement  
6/1/2010   5/1/2011   Yes
 
                           
Maint
  Blue Harbor Resort Sheboygan, LLC   Millers Landscaping and Lawn Service LLC  
4840 Victor Ct Sheboygan, WI 53081   Landscaping Service Contract   3/1/2010  
3/1/2011    
 
                           
Lease
  Blue Harbor Resort Sheboygan, LLC   Cintas       Uniforms   4/3/2007        
 
                         
 
                           
Vending
  Blue Harbor Resort Sheboygan, LLC   Cleveland Coin Machine   17000 S. Waterloo
Rd Chagrin Falls, OH   Amusement Game Equipment Lease   7/1/2004   8/31/2009    
 
                           
Vending
  Blue Harbor Resort Sheboygan, LLC   Cleveland Coin Machine   17000 S. Waterloo
Rd Chagrin Falls, OH   1st Amendment to Amusement Game Equipment Lease  
6/14/2006   12/31/2013    
 
                           
Vending
  Blue Harbor Resort Sheboygan, LLC   Cleveland Coin Machine   17000 S. Waterloo
Rd Chagrin Falls, OH   2nd Amendment to Amusement Game Equipment Lease  
3/13/2009   12/31/2018    
 
                           
Vending
  Blue Harbor Resort Sheboygan, LLC   Cleveland Coin Machine   17000 S. Waterloo
Rd Chagrin Falls, OH   3rd Amendment to Amusement Game Equipment Lease  
1/15/2010   2/28/2019    
 
                           
OE
  Blue Harbor Resort   Ecolab       Pest Control   5/1/2007       Yes
 
                           
OE
  Great Lakes Services, LLC   Jeff Ellis & Associates   9 Josiah Fosters Path
East Quogue, NY 11942   Aquatic Safety Consulting Agreement   1/1/2009  
12/31/2011    
 
                           
IT
  Blue Harbor Resort Sheboygan, LLC   Lodgenet   3900 W. Innovation St. Sioux
Falls, SD 57107   Movie Service Agreement   3/7/2004   3/1/2011   Yes
 
                         
IT
  Blue Harbor Resort Sheboygan, LLC   Lodgenet   3900 W. Innovation St. Sioux
Falls, SD 57107   Addendum to Movie Service Agreement   8/5/2005        
 
                         
 
  Blue Harbor Resort Sheboygan, LLC   Great Lakes Services, LLC       Management
Agreement   7/30/2003   12/31/2028   Yes
 
                           
Maint
  Blue Harbor Resort & Conference Center   Neuman Pools   PO Box 413 Beaver Dam,
WI 53916   Waterpark HVAC Service Agreement   12/10/2009   12/10/2010    

C-2



--------------------------------------------------------------------------------



 



                              Contract                             Type  
Customer Name   Vendor Name   Vendor Address   Service   Start Date   End Date  
Auto Renew?
IT
  Blue Harbor Resort Sheboygan, LLC   Newmarket International Software   135
Commerce Portsmouth, NH 03801   Software License Agreement   11/25/2003      
Yes
 
                           
IT
  Blue Harbor Resort Sheboygan, LLC   Newmarket International Software   135
Commerce Way Portsmouth, NH 03801   Amendment to Software License Agreement  
11/26/2003       Yes
 
                         
Lease
  Blue Harbor Resort & Convention Center   Pitney Bowes       Postage Meter
Lease   2/5/2004   2/5/2011    
 
                           
 
  Blue Harbor Resort Sheboygan, LLC   Great Lakes Services, LLC      
Reservation Services Agreement   12/20/2004   6/1/2014   Yes
 
                           
Maint
  Blue Harbor Resort Sheboygan, LLC   Schindler Elevator   W136 N4863 Cambell Dr
Menomonee Falls, WI   Elevator Maintenance Contract   5/22/2009       month to
month
 
                           
IT
  Blue Harbor Resort Sheboygan, LLC   Springer Miller       Software License  
3/17/2003        
 
                           
IT
  Blue Harbor Resort   Towns & Associates       Guest Services Directories
Provider   4/2/2009   4/2/2012    
 
                           
Maint
  Blue Harbor Resort & Conference Center   Veolia       Waste Service Agreement
  3/15/2005   3/15/2010    
 
                           
Maint
  Blue Harbor Resort Sheboygan, LLC   AHERN   201 Morris Court PO Box 1316 Fond
du Lac, WI 54936   Fire Protection Service Agreement   5/27/2010   5/27/2011    
 
                           
Maint
  The Blue Harbor Resort, LLC   Ace Metal   1855 High Grove Lane Naperville, IL
60540   Elev Metal Refinish   6/1/2010   6/1/2011    
 
                           
Admin
  Blue Harbor Resort & Conference Center   Special Operations Detective Agency  
1517 South 12th Street Sheboygan, WI 53081   Security Agreement   1/1/2010  
12/31/2010    

C-3



--------------------------------------------------------------------------------



 



EXHIBIT C-1
EXCLUDED HOTEL CONTRACTS AND AGREEMENTS
     1. Management Agreement for Blue Harbor Resort & Conference Center between
Blue Harbor Resort Sheboygan, LLC, and The Great Lakes Companies, Inc., dated as
of July 30, 2003.
     2. Blue Harbor Resort License Agreement between Great Lakes Services, LLC
and Blue Harbor Resort Sheboygan, LLC, dated as of December 20, 2004.
     3. Development Agreement, dated July 30, 2003, between City of Sheboygan
and Blue Harbor Resort Sheboygan, LLC.
     4. Operating Lease, dated July 30, 2003, between the City of Sheboygan and
Blue Harbor Resort Sheboygan, LLC.
     5. Subordination Agreement, dated July 30, 2003, by and among City of
Sheboygan, Blue Harbor Resort Sheboygan, LLC, The Great Lakes Companies, Inc.,
and Blue Harbor Resort Condominium, LLC.
     6. Reimbursement Agreement, dated July 30, 2003, between City of Sheboygan
and Blue Harbor Resort Sheboygan, LLC.

C-1-1



--------------------------------------------------------------------------------



 



EXHIBIT C-2
EXCLUDED CONVENTION CENTER CONTRACTS AND AGREEMENTS
None.

C-2-1



--------------------------------------------------------------------------------



 



EXHIBIT D
PERMITS, LICENSES AND APPROVALS

                      Document   Licensee           Filing   Filing Title   Name
  License #   Expiration Date   Location   Authority
 
  Blue Harbor Resort                
Boiler 9
  Sheboygan LLC   966827   6/21/2013   Milwaukee, WI   WI Dept of Commerce
 
                   
 
  Blue Harbor Resort                
Boiler 8
  Sheboygan LLC   966823   6/21/2013   Milwaukee, WI   WI Dept of Commerce
 
                   
 
  Blue harbor Resort                
Boiler 7
  Sheboygan LLC   966824   6/21/2013   Milwaukee, WI   WI Dept of Commerce
 
                   
 
  Blue Harbor Resort                
Boiler 6
  Sheboygan LLC   1272025   6/23/2013   Milwaukee, WI   WI Dept of Commerce
 
                   
 
  Blue Harbor Resort                
Boiler 5
  Sheboygan LLC   1272027   6/23/2011   Milwaukee, WI   WI Dept of Commerce
 
                   
 
  Blue Harbor Resort                
Boiler 4
  Sheboygan LLC   1272026   6/23/2013   Milwaukee, WI   WI Dept of Commerce
 
                   
 
  Blue Harbor Resort                
Boiler 3
  Sheboygan LLC   1272030   6/23/2013   Milwaukee, WI   WI Dept of Commerce
 
                   
 
  Blue Harbor Resort                
Boiler 2
  Sheboygan LLC   1272031   6/23/2013   Milwaukee, WI   WI Dept of Commerce
 
                   
 
  Blue Harbor Resort                
Boiler 1
  Sheboygan LLC   1272032   6/23/2013   Milwaukee, WI   WI Dept of Commerce
 
                   
 
  Blue Harbor Resort                
Health Permit Lodging
  Sheboygan LLC   3569978   6/30/2011   Sheboygan   County of Sheboygan
 
                   
 
  Blue Harbor Resort                
Health Permit Snack Bar
  Sheboygan LLC   0269977   6/30/2011   Sheboygan   County of Sheboygan
 
                   
Health Permit Rusty
  Blue Harbor Resort                
Anchor
  Sheboygan LLC   029980   6/30/2011   Sheboygan   County of Sheboygan
 
                   
Health Permit Swimming
  Blue Harbor Resort                
Pool v2
  Sheboygan LLC   5003710   6/30/2011   Sheboygan   County of Sheboygan
 
                   
Health Permit Swimming
  Blue Harbor Resort                
Pool
  Sheboygan LLC   5003709   6/30/2011   Sheboygan   County of Sheboygan
 
                   
 
  Blue Harbor Resort                
Health Permit Whirlpool
  Sheboygan LLC   5203712   6/30/2011   Sheboygan   County of Sheboygan
 
                   
Health Permit Wading
  Blue Harbor Resort                
Pool
  Sheboygan LLC   5103714   6/30/2011   Sheboygan   County of Sheboygan
 
                   
Health Permit — Sweet
  Blue Harbor Resort                
Shop
  Sheboygan LLC   0269976   6/30/2011   Sheboygan   County of Sheboygan
 
                   
Health Permit — On the
  Blue Harbor Resort                
Rocks
  Sheboygan LLC   0269979   6/30/2011   Sheboygan   County of Sheboygan
 
                   
 
  Blue Harbor Resort                
Health Permit Plunge
  Sheboygan LLC   5603711   6/30/2011   Sheboygan   County of Sheboygan
 
                   
Health Permit Leisure
  Blue Harbor Resort                
River
  Sheboygan LLC   5603713   6/30/2011   Sheboygan   County of Sheboygan
 
                    Vehichle Reg 2005 GMC
White Box Truck   Blue Harbor Resort LLC   DG78092   12/31/2010   Madison, WI  
WI Dept of
Transportation
 
                   
 
  Blue Harbor Hotel and                
Elevator 5
  Resort   924296   3/28/2011   Madison, WI   State of Wisconsin
 
                   
 
  Blue Harbor Hotel and                
Elevator 4
  Resort   927962   3/28/2011   Madison   State of Wisconsin
 
                   
 
  Blue Harbor Hotel and                
Elevator 3
  Resort   924278   3/28/2011   Madison   State of Wisconsin
 
                   
 
  Blue Harbor Hotel and                
Elevator 2
  Resort   92470   3/28/2011   Madison   State of Wisconsin
 
                   
 
  Blue Harbor Hotel and                
Elevator 1
  Resort   924276   3/28/2011   State of Wisconsin
Dept of Commerce   Madison, WI

D-1



--------------------------------------------------------------------------------



 



                      Document   Licensee           Filing   Filing Title   Name
  License #   Expiration Date   Location   Authority
 
                  WI Dept of
Vehichle Reg 2006 Dodge
  Blue Harbor Resort LLC   DH1919   12/31/2010   Madison, WI   Transportation
 
                   
 
                  WI Dept of
Vehichle Reg 2004 Dodge
  Blue Harbor Resort LLC   123HDZ   4/30/2011   Madison, WI   Transportation
 
                   
Spa — Massage
  Blue Harbor Resort                
Establishment License
  Sheboygan LLC   2276   12/31/2010   SHEBOYGAN   City of Sheboygan
 
                   
 
  Blue Harbor Resory                
Music License
  and Conference Center   1297327   12/31/2010   Nashville, TN   BMI
 
                   
 
  Blue Harbor Resort                
Music License
  and Conference Center   100002985616   12/31/2010   Sheboygan, WI   ASCAP
 
                   
 
  Blue Harbor Resort                
Music License
  and Conference Center   190200   12/31/2010   Sheboygan, WI   SESAC
 
                   
 
                 
Spa-Barbering or
                  WI Dept of Regulation and
Cosmetology Manager
  Kelly M. Grunow   30743-081   3/31/2011   Madison, WI   Licensing
 
                   
 
                  WI Dept of Regulation and
Spa-Aesthetician
  Jackie M. Hesselink   1632-086   3/31/2011   Madison, WI   Licensing
 
                   
 
                  WI Dept of
Spa-Massage Therapist
                  Regulation and
or bodyworker
  Stephanie S. Noel   4400-046   2/28/2011   Madison, WI   Licensing
 
                   
 
                  WI Dept of
Spa-Massage Therapist
                  Regulation and
or bodyworker
  Shelly J. Schmidt   308-046   2/28/2011   Madison, WI   Licensing
 
                   
 
                  WI Dept of
Spa-Massage Therapist
                  Regulation and
or bodyworker
  Cassie L. Krupp   4220-046   2/28/2011   Madison, WI   Licensing
 
                   
 
                  WI Dept of
Spa-Massage Therapist
                  Regulation and
or bodyworker
  Katherine F. Wojta   3176-046   2/28/2011   Madison, WI   Licensing
 
                   
 
                  WI Dept of
 
                  Regulation and
Spa-Aesthetician
  Sara E. Hesselink   1837-086   3/31/2011   Madison, WI   Licensing
 
                   
 
                  WI Dept of
 
                  Regulation and
Spa-Aesthetician
  Kayla R. Garbisch   1862-086   3/31/2011   Madison, WI   Licensing
 
                   
 
                  WI Dept of
 
                  Regulation and
Spa-Aesthetician
  Jennifer A. Ognacevic   1797-086   3/31/2011   Madison, WI   Licensing
 
                   
 
                  WI Dept of
Spa-Massage Therapist
                  Regulation and
or bodyworker
  Sue Ellen Conn   150-046   2/28/2011   Madison, WI   Licensing
 
                   
 
                  WI Dept of
 
                  Regulation and
Spa-Manicurist
  Katherine A. Schroeter   6621-085   3/31/2011   Madison, WI   Licensing
 
                   
 
                  WI Dept of
Spa-Barbering or
                  Regulation and
Cosmetology
  Jessica A. Rosinsky   85880-082   3/31/2011   Madison, WI   Licensing
 
                   
 
                  WI Dept of
 
                  Regulation and
Spa-Manicurist
  Kayla R. Garbisch   7087-085   3/21/2011   Madison, WI   Licensing
 
                   
 
                  WI Dept of
Spa-Barbering and
                  Regulation and
Cosmetology
  Lori A. Markham   88046-082   3/31/2011   Madison, WI   Licensing
 
                   
 
                  WI Dept of
Spa — Barbering and
  Blue Harbor Resort               Regulation and
Cosmetology
  Sheboygan, LLC   79307   3/31/2011   Madison, WI   Licensing
 
                   
 
  Blue Harbor Resort               WI Dept of
Vehicle Registration
  Sheboygan, LLC   N/A   N/A   Milwaukee, WI   Transportation
 
                   
Sellers Permit
  Great Wolf Resorts Inc   004-0002290761-01   N/A   Madison, WI   WI Dept of
Revenue

D-2



--------------------------------------------------------------------------------



 



EXHIBIT E
DELIVERIES
(To the Extent Such Documents Exist)
     Purchaser’s obligation to purchase the Property shall be contingent upon
Purchaser’s review and approval of the following:
     1. 2009 and current year Financial Statements (including detailed monthly
financial data, occupancy and average daily rate, include a breakdown of revenue
categories)
     2. List of every employee, including position, hourly wage or salary
     3. Copy of CRS production from its Franchiser, Franchise Agreement and all
other Franchise documents
     4. Copy of any Product Improvement Plan and Quality Inspection scores from
its Franchiser
     5. All current maintenance, service, vendor, rental (including equipment
rental) and lease agreements
     6. Inventory of all FF&E (furniture, fixtures and equipment) including
office equipment and maintenance equipment
     7. All leases, including the Ground Lease (both real and personal property)
     8. Copy of any State, County or City licenses, permits, approvals and the
like
     9. Selling entity’s tax returns for 2008 (and when available, 2009)
     10. Any current lawsuits or litigation
     11. Survey of the Property
     12. List of Capital Expenditures (including costs) for 2009
     13. List of Ongoing Capital Improvements in Progress or Scheduled
     14. List and copies of equipment warranties
     15. Current plans for health, retirement, 401k, etc.
     16. Copy of personal property and real property tax records
     17. Copy of all insurance policies (property, liability, casualty, workers
compensation, etc.)

E-1



--------------------------------------------------------------------------------



 



     18. Employee handbook and related materials regarding employees
     19. Copy of employer/employee tax records
     20. List of clients authorized for direct bill
     21. 2010 (or current fiscal year) Marketing Plan
     22. 2010 (or current fiscal year) Budget
     23. List of Suppliers
     24. Collective bargaining/labor agreements
     25. Workers compensation cases
     26. Employee-related lawsuits, charges, actions or complaints
     27. Short and long-term commitments (advance bookings, reservations, etc.)
     28. Loans documents, promissory notes, mortgages, etc.
     29. Liquor licenses and the transferability thereof
     30. Environmental, structural and mechanical reports
     31. Appraisal of the Property

E-2



--------------------------------------------------------------------------------



 



EXHIBIT F
PERMITTED EXCEPTIONS TO TITLE
1. Any facts, rights, interests, or claims that are not shown by the public
records but that could be ascertained by an inspection of the land or by making
inquiry of persons in possession of the land.
2. Easements, liens or encumbrances, or claims thereof, not shown by the Public
Records.
3. Any encroachment, encumbrance, violation, variation, or adverse circumstance
affecting the title including, discrepancies, conflict in boundary lines,
shortages in area, or any other facts that would be disclosed by an accurate and
complete land survey of the land, and that are not shown in the public records.
4. Any lien, or right to a lien, for services, labor or material theretofore or
hereafter furnished imposed by law and not shown in the public records.
5. Defects, liens, encumbrances, adverse claims, or other matters, if any,
created, first appearing in the public records or attaching subsequent to the
effective date hereof but prior to the date the proposed Insured acquires for
value of record the estate or interest or mortgage thereon covered by this
Commitment.
6. Special taxes, assessments or charges, if any.
7. Taxes, general and special for the year 2010, not now due and payable.
8. Rights of tenants, if any, in possession under unrecorded leases.
9. Restrictive Covenants as found in Warranty Deed
Recorded: October 22, 2001
Volume 1890 of Records, page 960 as Document No. 1613974 Amended Warranty Deed
Recorded: July 29, 2003 as Document no. 1698798
10. Restrictive Covenants and Cross Easement Agreement
Recorded: August 12, 2003 as Document No. 1701704
Amendment
Recorded: July 7, 2004 as Document No. 1739007
11. Access Easement as disclosed by Plat of South Pier.
13. Deed Restriction/Declaration of Restrictions
Recorded: February 5, 2004 as Document No. 1722902

F-1



--------------------------------------------------------------------------------



 



EXHIBIT G
TAX ASSESSMENT INFORMATION
(GRAPHICS) [c64478c6447800.gif]

G-1



--------------------------------------------------------------------------------



 



EXHIBIT H
TITLE COMPANY’S WIRE INSTRUCTIONS
(GRAPHICS) [c64478c6447801.gif]
First American Title Insurance Company
1801 K Street, N.W., • Suite K-200 • Washington, D.C. 20006
(202) 530-1200 • (800) 808-6460 • FAX: (202) 530-1433
WIRING INSTRUCTIONS FOR
FIRST AMERICAN TITLE INSURANCE COMPANY
NATIONAL COMMERCIAL SERVICES

     
BANK NAME:
  First American Trust, FSB
 
  5 First American Way
 
  Santa Ana, CA 92707
 
  ABA NO.:122241255
 
   
CREDIT TO:
  First American Title Insurance Company
 
  Commercial Services
 
  Account No. 3015140000
 
    SPECIAL INSTRUCTIONS SHOULD INCLUDE:
 
   
FATIC CASE NO.:
  NCS-431236-DC72
 
   
TRANSACTION:
  Great Wolf — Sheboygan
 
   
ATTENTION:
  Craig A. Johnsn

NOTE:
PLEASE PAY STRICT ATTENTION TO THE BANK AND ACCOUNT NUMBER WHERE YOU ARE HAVING
THE FUNDS WIRED. EACH FIRST AMERICAN TITLE OFFICE USES A DIFFERENT BANK AND
ACCOUNT NUMBER. FUNDS WILL BE RETURNED IF SENT TO THE INCORRECT ACCOUNT.

H-1



--------------------------------------------------------------------------------



 



EXHIBIT I
TRADE NAMES
Blue Harbor
Blue Harbor Resort
Blue Harbor Conference Center
Blue Harbor Resort and Conference Center

I-1



--------------------------------------------------------------------------------



 



EXHIBIT J
LICENSE AGREEMENT
     This License Agreement (“Agreement”) is made this ___ day of March, 2011
(“Effective Date”) between Great Lakes Services, LLC, a Delaware limited
liability company with offices located at 525 Junction Road, Suite 6000 South,
Madison WI 53717(“Licensor”) and Claremont New Frontier Resort LLC, a Delaware
limited liability company, with offices located at One Lakeshore Center,
Bridgewater, MA 02324 (“Licensee”).
     WHEREAS, Licensor is the owner of the trademark BLUE HARBOR and other
related trademarks, domain names and intellectual property rights detailed in
Exhibit A (“Licensed Properties”) for use in connection with various hotel,
resort, convention, restaurant, retail store and water park services (the
“Services”);
     WHEREAS, Licensor is the owner of the trademarks NORTHERN LIGHTS ARCADE and
ELEMENTS (“Trademarks”) which are currently used in connection with arcade and
spa services, respectively (“Current Services”) within the facilities located at
725 Blue Harbor Dr., Sheboygan, Wisconsin (the “Sheboygan Property”);
     WHEREAS, Licensor desires to grant a license to Licensee to use the
Licensed Properties on and in connection Services at facilities to be owned or
operated by Licensee or any of its affiliates (“Licensee Facilities”), and to
use the Trademarks in connection with services provided at the Sheboygan
Property, upon the terms and subject to the conditions as set forth herein.
     NOW, THEREFORE, for and in consideration of premises and promises herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto agree as follows:
1.1 Licensor hereby grants to Licensee an exclusive, royalty-free license to use
the Licensed Properties in Wisconsin and Iowa (the “Territory”) in conjunction
with providing, marketing, and advertising the Services in relation to the
Licensee Facilities, including the Sheboygan Property. Outside the Territory,
this License shall be non-exclusive.
1.2 Licensor hereby grants to Licensee a non-exclusive, royalty-free license to
use the Trademarks solely in connection with the Current Services at the
Sheboygan Property. Licensor retains all rights in the Trademarks other than
those expressly granted herein, and for the avoidance of doubt, Licensee may not
use the Trademarks at any other facility, or in connection with any product or
service other than the Current Services.
1.3 Licensor shall not object to or interfere with Licensee’s use of the
Licensed Properties in connection with the Services, and Licensee’s use of the
Trademarks in connection with Current Services at the Sheboygan Property, so
long as Licensee is in compliance with the terms of this Agreement.

J-1



--------------------------------------------------------------------------------



 



1.4 This Agreement shall not be terminable by Licensor except in accordance with
1.10 below; provided, however, any rights granted outside the Territory shall
terminate on that date which is five (5) years from the Effective Date (the
“Term”), unless earlier terminated in accordance with 1.11 below.
1.5 Licensor will direct certain sub-level domain names, such as
www.sheboygan.blueharborresort.com, to the servers that Licensee shall designate
and otherwise assist Licensee with modifications and updates to web files,
images, on-line booking reconfigurations and the like. Licensor will retain
ownership of the primary domain name www.blueharborresort.com but shall not
unreasonably limit or restrict Licensee’s use of same while this Agreement is in
effect. Licensee shall not itself, or through another party, register any domain
name that incorporates the Licensed Properties or the Trademarks without
Licensor’s prior written consent outside the Territory, not to be unreasonably
withheld.
1.6 LICENSOR REPRESENTS AND WARRANTS TO LICENSEE AS FOLLOWS: (i) BY VIRTURE OF
THE FACT THAT IT HAS USED THE LICENSED PROPERTIES AND TRADEMARKS FOR SIX YEARS,
DURING WHICH TIME IT HAS ESTABLISHED COMMON LAW RIGHTS, LICENSOR HAS THE
AUTHORITY TO GRANT THE LICENSE PROVIDED IN SECTION 1.1 HEREIN; and (ii) NO CLAIM
HAS BEEN MADE OR THREATENED THAT THE LICENSED PROPERTIES OR TRADEMARKS INFRINGE
UPON THE RIGHTS OF ANY THIRD PARTY. EXCEPT FOR THE LIMITED REPRESENTATIONS AND
WARRANTIES PROVIDED IN THE FIRST SENTENCE OF THIS SECTION 1.6, THE LICENSED
PROPERTIES AND THE TRADEMARKS ARE LICENSED TO LICENSEE “AS IS” AND LICENSOR
DISCLAIMS ANY AND ALL WARRANTIES EXPRESS OR IMPLIED, ORAL OR WRITTEN WITH
RESPECT TO THE LICENSED PROPERTIES AND TRADEMARKS, OR CONDITIONS OF VALIDITY,
NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR ANY PURPOSE.
1.7 All Services provided by Licensee in connection with the Licensed Properties
and the Current Services provided in connection with the Trademarks shall be of
a nature and quality consistent with standards of quality existing at the time
of closing for the provision of such services. Licensee agrees to maintain this
level of quality so as not to bring discredit upon or reduce the value of the
Licensed Properties or the Trademarks. All Services offered by Licensee in
connection with the Licensed Properties shall be of a nautical them and shall be
family and children friendly. Any significant deviation from same shall be made
only after prior written approval from Licensor. Licensor shall have the right,
upon its reasonable request, to inspect the Services and Current Services in
conjunction with the manner in which the Licensed Properties and the Trademarks
are used.
1.8 For the purpose of maintaining quality as provided in Section 1.7, Licensee
shall provide representative samples of marketing materials describing the
Services and Current Services and bearing the Licensed Properties and Trademarks
to Licensor within thirty (30) days of request therefore, but no more frequently
than quarterly, to determine whether such services, and the use of the Licensed
Properties and Trademarks, are being offered and provided according to the
standards set forth herein.

K-2



--------------------------------------------------------------------------------



 



1.9 In the event that either Party has reason to believe that any person is
infringing any of the Licensed Properties or the Trademarks, such Party shall
promptly notify the other Party by providing all information in its possession,
custody or control to permit the other Party to determine whether such
infringement is occurring. The Parties shall then confer to determine what, if
any, action will be taken to address infringement of the Licensed Properties,
and which Party shall direct, control and pay for the prosecution of such
action. Only Licensor shall have the right and authority to address infringement
of the Trademarks. All sums recovered in any litigation or dispute pertaining to
the Licensed Properties or the Trademarks, whether by settlement, judgment or
otherwise, shall belong to Licensor. Each Party shall furnish the other Party
all documents and information, execute all papers, testify on all matters and
otherwise cooperate in connection with any litigation or action brought by a
Party to defend or enforce the Licensed Properties or the Trademarks.
1.10 Licensee shall defend, indemnify and hold Licensor harmless against any
judgment, damages, liability, loss, cost or other expense (including legal fees)
to the extent arising from or attributable to Licensee’s breach of any of
Licensee’s representations, warranties or covenants set forth in this Agreement.
Licensee further agrees to defend, indemnify and hold Licensor harmless from any
judgment, damages, liability, loss, cost or ether expense (including legal fees)
arising out of or in connection with Licensee’s, goods or services, including,
but not limited to products liability claims, and any other activity by Licensee
in connection with providing the Services or pursuant to this Agreement.
     IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY INDIRECT,
SPECIAL OR CONSEQUENTIAL DAMAGES OR LOST PROFITS ARISING OUT OF OR RELATED TO
THIS LICENSE AGREEMENT OR THE PERFORMANCE OR BREACH THEREOF EVEN IF THE
BREACHING PARTY HAS BEEN ADVISED OF THE POSSIBILITY THEREOF.
1.11 This Agreement may be terminated by either Party in the event of a material
breach by the other Party which is not cured within ninety (90) days of
receiving written notice of the breach; provided, however, if such default is
not capable of being cured in such ninety (90) day period, the breaching party
shall have such additional time as is necessary to effect such cure so long as
the breaching party is using reasonable defense to effect same, not to exceed
ninety (90) days. If the breach is not timely cured as aforesaid, this Agreement
shall terminate without further action by either Party (“Early Termination”). In
the event of an Early Termination of this Agreement, Licensee shall immediately
discontinue all use of the Licensed Properties and the Trademarks and shall
destroy or turn over to Licensor all promotional literature, signage and any
other material bearing the Licensed Properties and Trademarks. In addition,
Licensee may terminate this Agreement for any reason upon giving Licensor sixty
(60) days notice of the intent to terminate. Following termination, Licensee
shall immediately discontinue all use of the Licensed Properties and Trademarks
and shall destroy or turn over to Licensor all promotional literature, signage
and any other material bearing the Licensed Properties and Trademarks.
1.12 Licensee shall not use the name of Licensor, or Licensor’s other
properties, including but not limited to GREAT WOLF LODGE, in any manner
whatsoever, nor incur any obligation in

K-3



--------------------------------------------------------------------------------



 



Licensor’s name. Nothing herein contained shall be construed to constitute the
Parties as partners or joint venturers, nor shall any similar relationship be
deemed to exist between them.
1.13 This Agreement shall be construed in accordance with and governed by the
internal laws, but not the laws of conflicts, of the State of Wisconsin. All
disputes under this Agreement shall be resolved by litigation in the courts of
the State of Wisconsin including the federal courts therein and the Parties
consent to the jurisdiction of such courts, agree to accept service of process
by mail, and hereby waive any jurisdictional or venue defenses otherwise
available to it.
1.14 Notices: Any notice, request, or communication required under this
Agreement shall be delivered by U.S. postage prepaid and addressed to the
following addresses:
If to Licensor:
525 Junction Road, Suite 6000 South,
Madison WI 53717
Attention: James Calder, Chief Financial Officer
Facsimile: 608-662-4701

with a copy to:

Michael Best & Friedrich LLP
One South Pinckney Street, Suite 700
Madison, Wisconsin 53703
Attention: Michael S. Green, Esq.
Facsimile: 608-283-2275

If to Licensee:

c/o The Claremont Companies
One Lakeshore Center
Bridgewater, MA 02324
Attention: Elias Patoucheas
Facsimile: 508-279-3495

with a copy to:

Bernkopf Goodman LLP
125 Summer Street, 13th Floor
Boston, MA 02110
Attention: Martin C. Pomeroy, Esq.
Facsimile: 617-790-3300
1.15 Registration. Licensor, may, in the exercise of its sole discretion,
register all or any of the Trademarks with the United States Patent and
Trademark Office at any time. In the event of such registration, Licensor shall
deliver to Licensee a written addendum to this Agreement reflecting the details
of the registration, which addendum shall be automatically incorporated herein
without need for any further action by the parties hereto. Licensee agrees to
assist

K-4



--------------------------------------------------------------------------------



 



Licensor in any such registration process if requested to do so by Licensor, and
at Licensor’s expense.
{Remainder of page intentionally left blank}
     IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed by their authorized representatives as follows:

              GREAT LAKES SERVICES, LLC (“Licensor”)       CLAREMONT NEW
FRONTIER RESORT LLC (“Licensee”)
 
           
BY:
      BY:    
 
           
 
           
NAME:
      NAME:    
 
           
 
           
TITLE:
      TITLE:    
 
           
 
           
DATE:
      DATE:    
 
           

K-5



--------------------------------------------------------------------------------



 



Exhibit A — Licensed Properties
Trademarks
BLUE HARBOR
KIDAQUARIUM
BOATHOUSE
CREW CLUB
SHIP SHAPE PLACE
ON THE ROCKS BAR & GRILLE
RUSTY ANCHOR BUFFET
SWEETSHOP LANDING
PRECIOUS CARGO
WASHED ASHORE SWIM SHOP
ROCKY BOTTOM SNACK BAR
Copyrights
“It’s Gotta Be Blue” song

K-6



--------------------------------------------------------------------------------



 



EXHIBIT K
EMPLOYEE SERVICES AGREEMENT
     THIS EMPLOYEE SERVICES AGREEMENT (“Services Agreement”) by and between
GREAT LAKES SERVICES, LLC., a Delaware corporation (“Service Provider”), and
SHEBOYGAN RESORT OPERATOR, LLC, a Delaware limited liability company (“Client”),
is made and entered into as of the Closing Date of the transaction contemplated
by that certain First Amended and Restated Purchase Agreement for Blue Harbor
Resort, Sheboygan, Wisconsin, by and between Blue Harbor Resort Sheboygan, LLC
(“Seller”) and Claremont New Frontier Resort LLC (“Buyer”) dated March __, 2011,
as thereafter amended and restated from time to time (the “Purchase Agreement”).
Service Provider is the employment services company associated with Seller and
other Great Wolf resorts and is the employer of the Employees described herein.
Capitalized terms not defined herein have the same meaning as in the Purchase
Agreement.
RECITALS
     WHEREAS, Seller shall sell the assets of Blue Harbor Resort in Sheboygan,
Wisconsin, to Buyer on the Closing Date specified under the Purchase Agreement;
     WHEREAS, Service Provider will give Client the exclusive use of, the
employees identified in Exhibit A (the “Employees”) on a temporary basis
pursuant to the terms and conditions of this Services Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:
AGREEMENTS
1. Purpose. Service Provider and Client acknowledge and agree that the purpose
of this Services Agreement is for Service Provider to make the Employees
available to Client on the terms and conditions of this Services Agreement.
2. The Services Arrangement.
     2.1 Services Identified. Service Provider shall make available to Client
the Employees identified on Exhibit A for the purpose of providing the services
customarily associated with their job titles (the “Services”).
     2.2 Records. The employment records of the Employees are and shall remain
the property of Service Provider during the Term, but Client shall have access
to and, when feasible, possession of all such records during the Term. The right
of control of all Client business records and supporting documents related to
Services provided hereunder shall belong exclusively to Client, except as may be
reasonably requested by Service Provider in connection with a lawsuit, claim or
quality assurance matter involving an Employee. If the Service Provider or
Client must share with the other any information pertaining to the Employees
that is individually identifiable medical information, Service Provider and
Client shall abide by all applicable state and federal laws and regulations
governing the confidentiality of medical information, including without
limitation the Health Insurance Portability and Accountability Act of 1996 and
its implementing regulations (45 C.F.R. Parts 160-164) (“HIPAA”) and state law.
Service Provider and Client agree to execute any documents necessary to ensure
such compliance.

K-1



--------------------------------------------------------------------------------



 



     2.3 Salaries and Benefits of the Employees. The salaries and/or wages of
the Employees shall be determined and paid by Service Provider. Service Provider
will not provide or promise pay increases or bonuses during the Term other than
in accordance with the existing Sales Incentive Plans bonuses. In its capacity
as the Employer of the Employees, Service Provider shall withhold any amounts
required to be withheld on such salaries and/or wages pursuant to applicable
law. Service Provider shall determine and provide its fringe or other benefits,
if any, to the Employees subject to the terms and conditions of such fringe and
benefit plans.
     2.4 Policies, Procedures and Rules. The Employees shall continue to be
subject to all personnel and other policies, procedures and rules of Service
Provider. Attached hereto as Exhibit B are copies of such policies, procedures
and rules.
     2.5 Management, Direction, and Control of Employees. Service Provider will
not, but Client will manage, direct and control all activities of the Employees
during the Term
     2.6 Performance Reviews. Subject to Section 2.8 hereof, Client shall (i) be
responsible for determining compliance with and enforcement of Service
Provider’s policies, procedures and rules with respect to the Employees, and
(ii) be responsible for taking any disciplinary action deemed appropriate by
Service Provider under such policies, procedures and rules with respect to the
Employees.
     2.7 Worker’s Compensation Insurance. Service Provider shall maintain
worker’s compensation insurance for the Employees to the extent required by
applicable law.
     2.8 Job Requirements. If at any time Client reasonably determines that one
or more Employees are not fulfilling job requirements, Client shall so notify
Service Provider, and the parties shall mutually agree upon any action to be
taken.
     2.9 Scheduling/Treatment of Personnel. Client shall be responsible for
scheduling the Employees according to the needs of Client. Client shall treat
the Employees in a respectful manner, consistent with the policies and
procedures of Service Provider regarding standards of conduct, harassment and
anti-discrimination. If any of the Employees request vacation time or paid time
off during the Term, Service Provider and Client shall reasonably confer as the
appropriate acceptance, rejection or rescheduling of such absence. To the extent
an Employee attempts to return from a leave of absence and has a legally
enforceable right to so return during the Term, the parties acknowledge that
such return to work will be permitted and, if necessary, the parties shall
reasonably confer to reach mutual agreement as to the arrangements associated
with the Employee’s return to work.
     2.10 Scope of Duties. Client agrees that the Employees will perform duties
that are consistent with the Services, and such other duties as may be requested
by Client from time to time. Client shall not request or require any Employees
to perform duties that are inconsistent with the Services.
     2.11 Facilities and Equipment. Client shall be solely responsible for
maintaining a safe work place. Client shall provide all equipment and materials
necessary for the Employees to perform the Services. All equipment shall be
maintained in good condition and repair and shall be repaired, replaced and/or
upgraded by Client when necessary or appropriate.
3. Financial Obligations.
     3.1 Service Fees. As consideration for Service Provider providing the
Services under this Services Agreement during the Term, Client shall pay to
Service Provider a service fee for each Employee equivalent to the cost of the
Employee’s wages and benefits, plus two percent (2%) thereof. Such wages and
benefits shall include:

  a.   Wages at existing wage rates;

  b.   Sales Incentive Plans bonuses (Client shall cooperate with Service
Provider to generate the necessary reports for calculation of Sales Incentive
Plan payments);

  c.   Holiday pay in accordance with Service Provider’s existing holiday
policy;

  d.   Funeral leave in accordance with Service Provider’s existing funeral
leave policy;

K-2



--------------------------------------------------------------------------------



 



  e.   Paid time off for earned paid-time off used during the Term in accordance
with Service Provider’s existing paid-time off policy;

  f.   The Service Provider’s portion of monthly major medical costs calculated
at COBRA rates;

  g.   100% of premiums for employer-paid life/ADD/long-term disability for
salaried employees;

  h.   Workers’ compensation costs;

  i.   Unemployment compensation insurance taxes;

  j.   401(k) employer matching contributions on Employees’ elective deferrals
made during the Term in accordance with the terms of Service Provider’s 401(k)
plan;

  k.   Federal, state, and (if applicable) local employment taxes (including
Service Provider’s portion of FICA); and

  l.   Direct, third-party costs incurred in conjunction with payroll processing
(e.g. ADP costs).

Client agrees not to pay the Employees directly or advance any funds to the
Employees. Service Provider agrees that, because vacation pay is a benefit
already earned by the Employees for which Service Provider is obligated to pay,
Service Provider will not seek reimbursement from Client of vacation pay that is
paid by Service Provider to the Employees
     3.2 Payment. Client shall pay Service Provider for leasing the Employees as
provided under this Services Agreement in accordance with Section 3.1. All costs
incurred in conjunction with period payroll processes (for example, wages,
bonuses, holiday pay, funeral leave, vacation pay, unemployment compensation
insurance taxes, and federal/state/local employment taxes) must be paid by
Client to Service Provider at least one (1) business day prior to the payroll
pay date. All other costs will be invoiced to Client and must be paid in full
within five (5) days.
4. Termination.
     4.1 Term. This Services Agreement shall be effective as of the Closing
Date, and shall continue until the last shift worked on April 15, 2011 but no
later than 11:59 p.m. on April 15, 2011 (the “Initial Term”). Thereafter, this
Services Agreement may be renewed, once, beginning upon the expiration of the
Initial Term and ending on the last shift worked on April 30, 2011 but no later
than 11:59 p.m. on April 30, 2011 (the “Renewal Term”). To renew this Services
Agreement beyond the Initial Term, Client must provide Service Provider with
fifteen (15) days’ written notice. In this Services Agreement, the “Initial
Term” and, as the case may be, the “Renewal Term,” are referred to as the
“Term”.
     4.2 Termination. In the event of a breach of the terms of this Services
Agreement by either party, the non-breaching party may terminate this Services
Agreement upon fifteen (15) days’ written notice to the breaching party,
provided that such breach remains uncured for said fifteen (15) days.
Notwithstanding the foregoing, in the event that Client fails to strictly abide
by the payment terms described in Section 3 of this Services Agreement, this
Services Agreement shall immediately terminate with no opportunity for cure.
     4.3 Effect of Termination and WARN Treatment. Upon termination of this
Services Agreement for any reason, or upon expiration of the Term, as the case
may be, Service Provider shall terminate all Employees and Client shall hire
Substantially All Employees. The requirement that Client shall hire
Substantially All Employees is intended by the parties solely to ensure that
Service Provider does not incur WARN liability and, provided Service Provider
does not incur WARN liability by virtue of the circumstances associated with the
Employees’ termination by Service Provider and hire by Client, then the
foregoing requirement will be deemed satisfied by Service Provider. Accordingly,
the parties agree that the term “Substantially All Employees” means at least 76%
of all Employees.
5. Insurance and Mutual Indemnification. Each party shall obtain and maintain at
its own expense general liability, casualty insurance and professional liability
insurance in amounts and from insurers reasonably acceptable to the other party.

K-3



--------------------------------------------------------------------------------



 



Client agrees to defend, indemnify and hold Service Provider harmless from any
claims made by the Employees based on and arising out of actions, conduct or
omissions of Client or its officers, directors, shareholders, agents or
employees. Such claims shall include, but are not limited to, charges of
discrimination brought through the state civil rights agencies, the Equal
Employment Opportunity Commission, and all other state and federal fair
employment agencies, lawsuits alleging failure to comply with Federal or State
wage/hour laws, wrongful termination, unlawful discrimination, or other
employment-related causes of action resulting from employer discipline,
termination or retaliation occurring during the Term. Client shall also defend
and indemnify Service Provider from employee claims of sexual harassment
occurring during the Term. The duty to defend includes the duty to pay
reasonable attorney’s fees incurred by Service Provider in defending such
claims, and the duty to indemnify includes the duty to pay any award imposed by
an administrative agency, or any judgment or settlement reached in a court
action. Client and Service Provider shall also defend, indemnify and hold each
other harmless from liability for any claims made under either party’s
professional liability insurance. Client shall be solely responsible for any
acts of which Client did not adequately inform Service Provider prior to the
commission thereof. Client further agrees that the acceptance of an Employee to
its workforce relieves Service Provider of any liability to Client for losses or
claims that arise as a result of such Employee’s negligence, theft,
embezzlement, fraud, or other unlawful acts committed by such Employee. In no
event shall Service Provider be liable for Client’s loss of profits, business
goodwill or other consequential, special or incidental damages. Service Provider
shall be solely responsible for any matter in which Service Provider is
negligent or at fault and Client will not have to indemnify Service Provider for
any such matter provided Client was not involved and was not at fault in any
regard.
Service Provider agrees to defend, indemnify and hold Client harmless from any
claims made by the Employees based on and arising out of actions, conduct or
omissions of Service Provider or its officers, directors, shareholders, agents
or employees. Such claims shall include, but are not limited to, charges of
discrimination brought through the state civil rights agencies, the Equal
Employment Opportunity Commission, and all other state and federal fair
employment agencies, lawsuits alleging failure to comply with Federal or State
wage/hour laws, wrongful termination, unlawful discrimination, or other
employment-related causes of action resulting from employer discipline,
termination or retaliation occurring during the Term. Service Provider shall
also defend and indemnify Client from employee claims of sexual harassment
occurring during the Term. The duty to defend includes the duty to pay
reasonable attorney’s fees incurred by Client in defending such claims, and the
duty to indemnify includes the duty to pay any award imposed by an
administrative agency, or any judgment or settlement reached in a court action.
Service Provider shall be solely responsible for any acts of which Service
Provider did not adequately inform Client prior to the commission thereof. In no
event shall Client be liable for Service Provider’s loss of profits, business
goodwill or other consequential, special or incidental damages. Client shall be
solely responsible for any matter in which Client is negligent or at fault and
Service Provider will not have to indemnify Client for any such matter provided
Service Provider was not involved and was not at fault in any regard.
6. Warranties.
     6.1 Service Provider Warranty of Compliance with Laws. As an inducement to
Client to enter into this Services Agreement, Service Provider represents,
warrants and covenants that Service Provider will comply in all material
respects with all laws applicable to the employment of the Employees by Service
Provider and their performance of any Services to the extent that Service
Provider exclusively controls such Services or directs the Employees with
respect to such Services.
     6.2 Client Warranty of Compliance with Laws. As an inducement to Service
Provider to enter into this Services Agreement, Client represents, warrants and
covenants that Client will comply in all material respects with all laws
applicable to the Employees and their performance of any Services to the extent
that Client exclusively controls such Services or directs the Employees with
respect to such Services.
7. Miscellaneous.
     7.1 Benefit Plan Matters. During the Term, Service Provider and Client will
work in good faith to transition 401(k) assets of the Employees to Client’s
401(k) plan. Client shall establish or designate an individual account plan
qualified under Section 401(a) of the Internal Revenue Code (the “Code”) and
containing a cash or

K-4



--------------------------------------------------------------------------------



 



deferred arrangement meeting the requirements of Section 401(k) of the Code and
a related trust which shall cover the Employees containing provisions
substantially the same as those provided under the Service Provider’s current
401(k) plan. Service Provider shall cause its 401(k) plan to transfer the full
account balance, if any, of each of the Employees (including beneficiaries and
alternate payee’s of the Employees) and each former employee associated with
Blue Harbor (including their beneficiaries and alternate payees) (collectively
each referred to as a “transferring participant”) who have account balances to
the Client’s 401(k) Spin-Off Plan as soon as administratively practicable
following the end of the Term. Client shall cause the trustee of the Client’s
401(k) Spin-Off Plan to accept and allocate each transferred account balance and
loan to a subaccount for the benefit of each such respective Transferring
Participant with such account balance or employee loan. Client shall assume and
retain all obligations in respect of the assets and liabilities transferred to
the Client’s 401(k) Spin-Off Plan and all Transferring Participants that have,
or may have claims at any time under the Service Provider’s 401(k) plan.
Client shall provide Employees with credit for time worked since their date of
hire for all other benefit plan purposes, including eligibility, vesting,
waiting periods, and seniority for purposes of paid-time off, vacation, and
other workplace policies that vary based on seniority.
     7.2 Vacation. At the time of each Employee’s termination of employment by
Service Provider, Service Provider shall pay each Employee for earned but unused
vacation days. Service Provider will not seek reimbursement from Client for any
earned but unused vacation days paid by Service Provider to the Employees at the
time of each Employee’s termination Service Provider shall provide to Client a
list of Employees and their earned but unused 2011 vacation days. Client may but
is not required to take such information into account in implementing its own
vacation policy for the Employees.
     7.3 Employee Discounts. Client will continue to offer discounted room rates
to Employees in accordance with Service Provider’s existing policies during the
Term.
     7.4 Independent Contractor. The parties expressly acknowledge and agree
that Service Provider and Client are independent and that neither party shall be
considered an agent or legal representative of the other party for any purpose,
and neither party’s officers, directors, employees or agents shall be considered
agents or employees of the other party. Neither party, nor any of its officers,
directors, employees or agents, shall have any authority to enter into any
contract or commitment on behalf of or otherwise bind the other party.
     7.5 Waiver. The failure of either party to insist, in any one or more
instances, upon performance of any term, covenant or condition of this Services
Agreement shall not be construed as a waiver or a relinquishment of any right
granted hereunder or of the future performance of any such term, covenant or
condition.
     7.6 Notice to Parties. All communications provided for hereunder shall be
in writing and shall be deemed to be given to a party when delivered in person,
sent by facsimile or deposited in the U.S. mail, first class, registered or
certified, return receipt requested, with proper postage prepaid, to the address
set forth below, or to such other address as such party may designate in writing
to the other party.

         
 
  Service Provider:   Great Wolf Resorts, Inc.
 
      525 Junction Road, #6000, South Tower
 
      Madison, Wisconsin 53717
 
      Attention: James Calder, Chief Financial Officer
 
      Facsimile: 608-662 4701
 
       
 
      with a copy to:
 
       
 
      Michael Best & Friedrich LLP
 
      One South Pinckney Street, Suite 700
 
      Madison, Wisconsin 53703
 
      Attention: Michael S. Green, Esq.
 
      Facsimile: 608-283-2275

K-5



--------------------------------------------------------------------------------



 



         
 
  Client:   Sheboygan Resort Operator, LLC
 
      c/o The Claremont Companies
 
      One Lakeshore Center
 
      Bridgewater, MA 02324
 
      Attention: Elias Patoucheas
 
      Facsimile: (508) 279-3495
 
       
 
      with a copy to:
 
       
 
      Bernkopf Goodman LLP
 
      125 Summer Street, 13th Floor
 
      Boston, MA 02110
 
      Attention: Martin C. Pomeroy, Esq.
 
      Facsimile: (617) 790-3300

     7.7 Governing Law. This Services Agreement and each and all of the terms,
covenants and conditions hereof shall be interpreted in accordance with and
governed in all respects by the laws of the State of Delaware, except to the
extent that Wisconsin law is required to be applied.
     7.8 Severability. If any provision of this Services Agreement shall be held
to be invalid or unenforceable for any reason, the parties hereto acknowledge
and agree that such invalidity or unenforceability (i) shall not affect any
other provision of this Services Agreement, (ii) the remaining terms, covenants
and conditions hereof shall remain in full force and effect, and (iii) any court
of competent jurisdiction may so modify the objectionable provision as to make
it valid and enforceable.
     7.9 Amendments. No amendments or additions to this Services Agreement shall
be binding unless in writing and signed by both parties, except as otherwise
provided herein.
     7.10 Assignment. Neither party may assign or delegate this Services
Agreement or its rights or obligations hereunder without the express written
consent of the other party.
     7.11 Entire Agreement. This Services Agreement and the agreements,
documents, policies, procedures and other materials referenced herein set forth
the entire agreement of the parties with respect to their subject matter and
supersede any prior agreements between the parties with respect to their subject
matter.
     IN WITNESS WHEREOF, the parties have caused this Services Agreement to be
executed as of the date first above written.

              SERVICE PROVIDER:          CLIENT:
 
            GREAT LAKES SERVICES, LLC.   SHEBOYGAN RESORT OPERATOR, LLC
 
           
By: 
      By:     
 
           
 
           
Name:
 
  Name: Elias Patoucheas 
 
           
Title:
 
  Title: Manager 

K-6



--------------------------------------------------------------------------------



 



EXHIBIT A
The Employees

                                  Name   Position   F/P Time   Hourly Rate    
Type   Salary     Title
 
  701050   P           H           Front Desk Agent
 
  500150   P           H           Lifeguard
 
  500150   P           H           Lifeguard
 
  500150   P           H           Lifeguard
 
  201050   P           H           Room Attendant
 
  201050   P           H           Room Attendant
 
  751050   P           H           Cub Club Guide
 
  301150   P           H           Restaurant 1 Server
 
  351056   P           H           F&B - Restaurant 2 Bartender
 
  200120   F           S           Housekeeping Manager
 
  307055   P           H           Banquet SetUp
 
  307055   P           H           Banquet SetUp
 
  500150   P           H           Lifeguard
 
  601050   P           H           Gift Shop Sales Associate
 
  201055   P           H           House Attendant
 
  500150   P           H           Lifeguard
 
  201050   P           H           Room Attendant
 
  500150   P           H           Lifeguard
 
  701050   P           H           Front Desk Agent
 
  108511   F           S           Asst Dir of Finance
 
  702050   P           H           Reservations Agent
 
  500150   P         H           Lifeguard
 
  701050   F           H           Front Desk Agent
 
  500150   P           H           Lifeguard
 
  500150   F           H           Lifeguard
 
  601050   P           H           Gift Shop Sales Associate
 
  208055   P           H           Condo House Attendant
 
  901050   F           H           Maintenance Technician
 
  301150   P           H           Restaurant 1 Server
 
  203050   P           H           Laundry Attendant
 
  201050   P           H           Room Attendant
 
  302165   P           H           Restaurant 1 Dishwasher
 
  500150   P           H           Lifeguard
 
  601050   P           H           Gift Shop Sales Associate
 
  200111   F           S           Asst Dir of Housekeeping
 
  500150   P           H           Lifeguard
 
  500150   P           H           Lifeguard
 
  701050   F           H           Front Desk Agent
 
  400120   F           S           Sales Manager
 
  901050   F           H           Maintenance Technician
 
  201050   P           H           Room Attendant
 
  400121   F           S           Catering Sales Manager
 
  701050   F           H           Front Desk Agent
 
  203050   F           H           Laundry Attendant

K-7



--------------------------------------------------------------------------------



 



                                  Name   Position   F/P Time   Hourly Rate    
Type   Salary     Title
 
  301150   P           H           Restaurant 1 Server
 
  203050   F           H           Laundry Attendant
 
  202050   P           H           Public Area Attendant
 
  601050   P           H           Gift Shop Sales Associate
 
  652050   P           H           Massage Therapist
 
  201050   P           H           Room Attendant
 
  500150   P           H           Lifeguard
 
  500150   P           H           Lifeguard
 
  400121   F           S           Catering Sales Manager
 
  500150   P           H           Lifeguard
 
  208050   P           H           Condo Room Attendant
 
  651050   P           H           AVEDA Advisor
 
  651050   P           H           AVEDA Advisor
 
  500150   P           H           Lifeguard
 
  400110   F           S           Dir of Sales & Marketing
 
  500150   P           H           Lifeguard
 
  701051   P           H           Night Auditor
 
  201055   P           H           House Attendant
 
  208055   P           H           Condo House Attendant
 
  500150   P           H           Lifeguard
 
  303050   P           H           Snack Bar Attendant
 
  203050   P           H           Laundry Attendant
 
  600120   F           S           Gift Shop Manager
 
  208050   P           H           Condo Room Attendant
 
  701050   F           H           Front Desk Agent
 
  300111   F           S           Asst Dir of F&B
 
  901050   F           S           Maintenance Technician
 
  500150   P           H           Lifeguard
 
  208050   P           H           Condo Room Attendant
 
  751050   P           H           Cub Club Guide
 
  203050   F           H           Laundry Attendant
 
  500140   F           H           Aquatics Supervisor
 
  400150   F           H           Sales Coordinator
 
  901050   F           H           Maintenance Technician
 
  301151   P           H           Restaurant 1 Host
 
  500150   P           H           Lifeguard
 
  751050   P           H           Cub Club Guide
 
  302165   P           H           Restaurant 1 Dishwasher
 
  108010   F           S           Dir of Human Resources
 
  653040   F           H           Nail Technician Lead
 
  500150   P           H           Lifeguard
 
  302160   F           H           Restaurant 1 Cook
 
  202050   P           H           Public Area Attendant
 
  208050   P           H           Condo Room Attendant
 
  303050   P           H           Snack Bar Attendant
 
  751050   P           H           Cub Club Guide
 
  303050   P           H           Snack Bar Attendant
 
  307055   P           H           Banquet SetUp
 
  902050   F           H           Waterpark Technician

K-8



--------------------------------------------------------------------------------



 



                                  Name   Position   F/P Time   Hourly Rate    
Type   Salary     Title
 
  200110   F           S           Dir of Housekeeping
 
  500150   P           H           Lifeguard
 
  500150   P           H           Lifeguard
 
  500150   P           H           Lifeguard
 
  201050   F           H           Room Attendant
 
  202050   F           H           Public Area Attendant
 
  500150   P           H           Lifeguard
 
  900110   F           S           Dir of Engineering
 
  500150   P           H           Lifeguard
 
  700110   F           S           Dir of Guest Services
 
  301150   P           H           Restaurant 1 Server
 
  208030   P           H           Condo Floor Supervisor
 
  201050   F           H           Room Attendant
 
  202050   P           H           Public Area Attendant
 
  351056   P           H           F&B - Restaurant 2 Bartender
 
  601040   P           H           Gift Shop Lead
 
  301151   P           H           Restaurant 1 Host
 
  304050   P           H           Confectionary Attendant
 
  302160   P           H           Restaurant 1 Cook
 
  751050   F           H           Cub Club Guide
 
  500140   F           H           Aquatics Supervisor
 
  201050   P           H           Room Attendant
 
  500150   P           H           Lifeguard
 
  901050   F           H           Maintenance Technician
 
  654050   P           H           Esthetician
 
  654040   F           H           Esthetician Lead
 
  307055   P           H           Banquet SetUp
 
  500150   P           H           Lifeguard
 
  600110   F           S           Dir of Retail Services
 
  500150   P           H           Lifeguard

  500150   P           H           Lifeguard
 
  304050   P           H           Confectionary Attendant
 
  201055   P           H           House Attendant
 
  500150   P           H           Lifeguard
 
  307055   P           H           Banquet SetUp
 
  208050   F           H           Condo Room Attendant
 
  307055   P           H           Banquet SetUp
 
  303050   P           H           Snack Bar Attendant
 
  108521   F           H           Receiving Clerk
 
  307055   P           H           Banquet SetUp
 
  301150   P           H           Restaurant 1 Server
 
  208050   P           H           Condo Room Attendant
 
  500140   P           H           Aquatics Supervisor
 
  304050   P           H           Confectionary Attendant
 
  201050   P           H           Room Attendant
 
  202050   P           H           Public Area Attendant
 
  701050   F           H           Front Desk Agent
 
  208055   P           H           Condo House Attendant
 
  500150   P           H           Lifeguard

K-9



--------------------------------------------------------------------------------



 



                                  Name   Position   F/P Time   Hourly Rate    
Type   Salary     Title
 
  208050   P           H           Condo Room Attendant
 
  500150   P           H           Lifeguard
 
  301150   P           H           Restaurant 1 Server
 
  301151   P           H           Restaurant 1 Host
 
  301151   P           H           Restaurant 1 Host
 
  701030   F           H           Front Desk Supervisor
 
  201050   F           H           Room Attendant
 
  201030   F           H           Floor Supervisor
 
  304050   F           H           Confectionary Attendant
 
  601050   P           H           Gift Shop Sales Associate
 
  302115   F           S           Restaurant 1 Executive Chef
 
  500150   P           H           Lifeguard
 
  500120   F           S           Aquatics Manager
 
  500140   P           H           Aquatics Supervisor
 
  701051   F           H           Night Auditor
 
  302160   P           H           Restaurant 1 Cook
 
  208050   F           H           Condo Room Attendant
 
  201050   P           H           Room Attendant
 
  303050   P           H           Snack Bar Attendant
 
  601050   P           H           Gift Shop Sales Associate
 
  302165   P           H           Restaurant 1 Dishwasher
 
  500150   P           H           Lifeguard
 
  601040   F           H           Gift Shop Lead
 
  203050   F           H           Laundry Attendant
 
  201050   P           H           Room Attendant
 
  208055   P           H           Condo House Attendant
 
  500150   P           H           Lifeguard
 
  500150   P           H           Lifeguard
 
  208050   P           H           Condo Room Attendant
 
  302165   P           H           Restaurant 1 Dishwasher
 
  500150   P           H           Lifeguard
 
  201030   F           H           Floor Supervisor
 
  701050   F           H           Front Desk Agent
 
  500150   P           H           Lifeguard
 
  201030   F           H           Floor Supervisor
 
  500150   P           H           Lifeguard
 
  500150   P           H           Lifeguard
 
  652050   P           H           Massage Therapist
 
  203050   P           H           Laundry Attendant
 
  601050   P           H           Gift Shop Sales Associate
 
  208050   P           H           Condo Room Attendant
 
  202050   F           H           Public Area Attendant
 
  302160   F           H           Restaurant 1 Cook
 
  500150   P           H           Lifeguard
 
  351056   P           H           F&B - Restaurant 2 Bartender
 
  500150   P           H           Lifeguard
 
  208050   P           H           Condo Room Attendant
 
  201055   P           H           House Attendant

K-10



--------------------------------------------------------------------------------



 



                                  Name   Position   F/P Time   Hourly Rate    
Type   Salary     Title
 
  201050   P           H           Room Attendant
 
  500110   F           S           Dir of Aquatics
 
  703020   F           S           Revenue Manager
 
  203050   F           H           Laundry Attendant
 
  304050   P           H           Confectionary Attendant
 
  601050   P           H           Gift Shop Sales Associate
 
  500150   P           H           Lifeguard
 
  109520   F           S           IT Manager
 
  208050   P           H           Condo Room Attendant
 
  500140   P           H           Aquatics Supervisor
 
  653050   P           H           Nail Technician
 
  301151   P           H           Restaurant 1 Host
 
  208050   P           H           Condo Room Attendant
 
  201050   P           H           Room Attendant
 
  108510   F           S           Director of Finance
 
  500150   P           H           Lifeguard
 
  208050   P           H           Condo Room Attendant
 
  701051   F           H           Night Auditor
 
  701051   P           H           Night Auditor
 
  302160   P           H           Restaurant 1 Cook
 
  208050   F           H           Condo Room Attendant
 
  651050   P           H           AVEDA Advisor
 
  301150   P           H           Restaurant 1 Server
 
  652050   P           H           Massage Therapist
 
  303030   P           H           Snack Bar Supervisor
 
  500150   P           H           Lifeguard
 
  601040   F           H           Gift Shop Lead
 
  304050   P           H           Confectionary Attendant
 
  500150   P           H           Lifeguard
 
  301151   F           H           Restaurant 1 Host
 
  751050   P           H           Cub Club Guide
 
  751050   P           H           Cub Club Guide
 
  500150   P           H           Lifeguard
 
  303050   P           H           Snack Bar Attendant
 
  301151   P           H           Restaurant 1 Host
 
  601050   P           H           Gift Shop Sales Associate
 
  208050   P           H           Condo Room Attendant
 
  500150   P           H           Lifeguard
 
  500150   P           H           Lifeguard
 
  108550   F           H           Accounting Clerk
 
  304050   P           H           Confectionary Attendant
 
  303050   P           H           Snack Bar Attendant
 
  751050   P           H           Cub Club Guide
 
  303050   P           H           Snack Bar Attendant
 
  301150   P           H           Restaurant 1 Server
 
  500150   P           H           Lifeguard
 
  500150   P           H           Lifeguard
 
  302160   F           H           Restaurant 1 Cook
 
  202050   F           H           Public Area Attendant

K-11



--------------------------------------------------------------------------------



 



                                  Name   Position   F/P Time   Hourly Rate    
Type   Salary     Title
 
  208030   P           H           Condo Floor Supervisor
 
  500111   F           S           Asst. Dir of Aquatics
 
  203050   F           H           Laundry Attendant
 
  301151   P         H           Restaurant 1 Host
 
  500150   P           H           Lifeguard
 
  301151   P           H           Restaurant 1 Host
 
  108050   P           H           Human Resources Asst
 
  601050   P           H           Gift Shop Sales Associate
 
  304050   P           H           Confectionary Attendant
 
  701050   F           H           Front Desk Agent
 
  201050   P           H           Room Attendant
 
  500150   P           H           Lifeguard
 
  301150   P           H           Restaurant 1 Server
 
  702050   F           H           Reservations Agent
 
  208050   P           H           Condo Room Attendant
 
  351040   P           H           F&B - Restaurant 2 Bar Lead
 
  500150   P           H           Lifeguard
 
  500150   P           H           Lifeguard
 
  303030   F           H           Snack Bar Supervisor
 
  302060   F           S           Restaurant 2 Cook
 
  601050   P           H           Gift Shop Sales Associate
 
  302165   P           H           Restaurant 1 Dishwasher
 
  500150   P           H           Lifeguard
 
  100110   F           S           General Manager
 
  500150   P           H           Lifeguard
 
  201050   P           H           Room Attendant
 
  301150   P           H           Restaurant 1 Server
 
  652050   P           H           Massage Therapist
 
  500150   P           H           Lifeguard
 
  301151   P           H           Restaurant 1 Host
 
  500150   P           H           Lifeguard
 
  201050   P           H           Room Attendant

041584-0102\8959301.1

K-12